Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 1 of 68 PageID 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

SHARON MENZEL, individually       )
and on behalf of a class of others)
similarly situated,               )
                                  )          Case No.: 3:21-cv-00781
      Plaintiff,                  )
                                  )           JURY TRIAL DEMANDED
v.                                )
                                  )
TOYOTA MOTOR SALES, U.S.A., INC., )
TOYOTA MOTOR NORTH AMERICA,       )
INC., TOYOTA MOTOR ENGINEERING )
& MANUFACTURING NORTH AMERICA, )
INC.,                             )
                                  )
           Defendants.            )
______________________________

                        CLASS ACTION COMPLAINT
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 2 of 68 PageID 2




                                           TABLE OF CONTENTS

                                                                                                                      Page

INTRODUCTION ...................................................................................................... 1

THE PARTIES .......................................................................................................... 2

   Plaintiff ................................................................................................................ 2

   Defendants ......................................................................................................... 2

JURISDICTION AND VENUE ................................................................................. 4

FACTUAL ALLEGATIONS ....................................................................................... 4

   DMA Ethical Guidelines ................................................................................ 51

   AMA Statement of Ethics...............................................................................53

CLASS ACTION ALLEGATIONS ............................................................................ 55

COUNT I: Violation of the Florida Deceptive and Unfair Trade Practices Act .... 59

COUNT II: Unjust Enrichment .............................................................................. 62

PRAYER FOR RELIEF ........................................................................................... 64




                                                              ii
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 3 of 68 PageID 3




      PLAINTIFF SHARON MENZEL, on behalf of herself and all others similarly

situated, file this Complaint against Defendants Toyota Motor Sales, U.S.A., Inc.;

Toyota Motor North America, Inc.; and Toyota Motor Engineering &

Manufacturing North America, Inc. (collectively “Toyota”), based on personal

knowledge as to her own actions and on information and belief, based on the

investigation of counsel, as to Toyota’s conduct and practices.

                                INTRODUCTION

      1.     Plaintiff brings this class action individually and on behalf of a Class

of similarly situated individuals (referred to collectively as “Class Members”) who

purchased or leased a Toyota vehicle with a defective hands-free phone system.

When the driver of the Toyota uses the hands-free phone system to make or receive

a call, the person on the other end of the call hears an echo of his or her own words

(referred to herein as the “Echo Defect”). This Echo Defect is caused by a defect in

the “head unit” hardware and/or software manufactured by Toyota and placed in

every Class Vehicle.

      2.     The Echo Defect makes phone conversations impossible to maintain,

meaning Plaintiff and Class Members have therefore purchased or leased vehicles

with virtually unusable hands-free phone systems.

      3.     The Echo Defect exists irrespective of whether the phone call is

initiated or received by the Toyota driver, and irrespective of whether the person

on the other end of the call is using a cell phone, a landline, or a hands-free phone

system in a vehicle.



                                          1
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 4 of 68 PageID 4




      4.     Toyota has known about this Echo Defect since at least 2007 — as

shown by references to it in Toyota’s Owner’s Manuals, which are provided to

consumers after they purchase or lease a vehicle. As set forth herein, Toyota has

repeatedly been notified of the Echo Defect during the past five years. Toyota has

also issued several Tech Tips to its dealers related to the Echo Defect in 2017, 2018,

2019, and 2020. Yet Toyota failed to notify Plaintiff and Class Members of the Echo

Defect prior to their purchase or lease of Toyota’s vehicles.

      5.     Toyota’s actions as alleged herein violate the Florida Deceptive and

Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201, et seq, by means of

unfair practices, deception and omissions; moreover, Toyota has been unjustly

enriched as a result of their actions.

                                  THE PARTIES

                                         Plaintiff

      6.     Plaintiff Sharon Menzel is a citizen of and domiciled in the State of

Florida. Plaintiff resides in Duval County. During the relevant class period,

Plaintiff purchased a 2019 Toyota Highlander Hybrid XLE that has the Echo Defect

described above.

                                    Defendants

      7.     Defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota Sales”), is a

California corporation, with its principal place of business at 6565 Headquarters

Drive, Plano, TX 75024. It is, therefore, a citizen of California and Texas. On




                                             2
    Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 5 of 68 PageID 5




information and belief, it manufactures, distributes, markets, and sells Toyota

vehicles in the United States on behalf of Toyota Motor Corporation.

         8.    Defendant Toyota Motor North America, Inc., is a California

corporation, with its principal place of business at 6565 Headquarters Drive,

Plano, TX 75024. It is, therefore, a citizen of California and Texas. On information

and belief, it is a holding company for Toyota Motor Corporation’s sales and

manufacturing subsidiaries in the United States.

         9.    Defendant Toyota Motor Engineering & Manufacturing North

America, Inc., is a Kentucky corporation, with its principal place of business at

6565 Headquarters Drive, Plano, TX 75024. It is, therefore, a citizen of Kentucky

and Texas. On information and belief, its responsibilities include engineering,

designing, developing and manufacturing Toyota Motor Corporation’s vehicles in

North America.

         10.   Toyota markets the high quality of its vehicles and represents them as

the best in their field. For example, in a post on Toyota’s website entitled “2019

Toyota Tundra: Ready for the Toughest Jobs” Toyota states that the 2019 Tundra

is “ready to tackle workhorse duties at a moment’s notice, but . . . also meet the

demands of the toughest critics and road trip companions: your friends and

family.”1 The post also touts the 2019 Tundra’s “sound quality of the standard and




1
 Available at https://pressroom.toyota.com/2019-toyota-tundra-ready-for-toughest-jobs/ (accessed
3/17/21).


                                                   3
    Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 6 of 68 PageID 6




available Entune Audio systems” and describes each model’s inclusion of “hands-

free phone capability . . . via Bluetooth.”2

                           JURISDICTION AND VENUE

          11.   This is a class action under Rule 23 of the Federal Rules of Civil

Procedure.

          12.   This Court has jurisdiction pursuant to the Class Action Fairness Act,

28 U.S.C. § 1332(d) (“CAFA”), because (i) Plaintiff and Defendants are citizens of

different states, and thus there is minimal diversity, (ii) the total claims of Class

Members exceed $5,000,000 exclusive of interest and costs, (iii) there are at least

100 Class Members, and (iv) none of the relevant CAFA exceptions are applicable.

          13.   The Court has personal jurisdiction over Defendants because they

purposefully direct their activities at residents of Florida and the litigation results

from injuries that arise out of or relate to those activities.

          14.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial portion of the transactions at issue in this litigation occurred in Duval

county.

                             FACTUAL ALLEGATIONS

                                 The Class Vehicles

          15.   Toyota has manufactured and sold vehicles containing a Bluetooth

hands-free phone system for over ten years. This is shown by a review of its




2
    Id.


                                            4
    Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 7 of 68 PageID 7




Owner’s Manuals and Navigation/Multimedia Owner’s Manuals 3 for numerous

Toyota models. For example, Section 3-5 of the Owner’s Manual for the 2010

Toyota Tundra is entitled “Using the hands-free phone system (for cellular

phone).” It states: “This system supports Bluetooth, which allows you to make or

receive calls without using cables to connect a cellular phone and the system, and

without operating the cellular phone.” 4

         16.    The same language is included in the 2011-2013 Toyota Tundra

Owner’s Manuals.5

         17.    The 2014 Toyota Tundra Owner’s Manual has slightly different

language regarding the hands-free phone system: “The hands-free system is a

function that allows you to use your cellular phone without touching it. This

system supports Bluetooth. Bluetooth is a wireless data system that allows the




3
  For Toyota’s vehicles containing a navigation/multimedia system, Toyota offers a separate
navigation/multimedia owner’s manual that explains the operation of the system. The navigation and
multimedia owner’s manuals also include information regarding the vehicles’ hands-free phone system.
For example, the “Introduction” to the 2019 Tundra Navigation and Multimedia System Owner’s Manual
states: “This manual explains the operation of the navigation/multimedia system. Please read this manual
carefully to ensure proper use.” See 2019 Tundra Navigation and Multimedia System Owner’s Manual,
at 2, available at https://www.toyota.com/t3Portal/document/omnav-s/OM0C019U/pdf/OM0C019U.pdf
(accessed 3/18/21). This manual also has a section entitled, “PHONE OPERATION (HANDS-FREE
SYSTEM FOR CELLULAR PHONES). Id. at 149.
4
  2010 Toyota Tundra Owner’s Manual (OM34495U), at 413, available at
https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 3/18/21).
5
  2011 Toyota Tundra Owner’s Manual, at 417, available at
https://www.toyota.com/t3Portal/document/om-s/OM34510U/pdf/OM34510U.pdf (accessed 3/18/21);
2012 Toyota Tundra Owner’s Manual, at 426, available at
https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 3/18/21);
2013 Toyota Tundra Owner’s Manual, at 426, available at
https://www.toyota.com/t3Portal/document/om-s/OM34491U/pdf/OM34491U.pdf (accessed 3/18/21).


                                                   5
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 8 of 68 PageID 8




cellular phone to wirelessly connect to the hands-free system and make/receive

calls.”6 The 2015-2019 Toyota Tundra Owner’s Manuals have this same language. 7

       18.    Other Toyota models also included or offered Bluetooth hands-free

phone systems, as shown by the Owner’s Manuals and Navigation Owner’s

Manuals for those models. This includes the following, which, along with the

Toyota Tundra, constitute the “Class Vehicles,” as set forth below:

                    Toyota 4Runner8


6
  2014 Toyota Tundra Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf (accessed 3/18/21).
7
  2015 Toyota Tundra Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM34556U/pdf/OM34556U.pdf (accessed 3/18/21);
2016 Toyota Tundra Owner’s Manual, at 303, available at
https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 3/18/21);
2017 Toyota Tundra Owner’s Manual, at 305, available at
https://www.toyota.com/t3Portal/document/om-s/OM34594U/pdf/OM34594U.pdf (accessed 3/18/21);
2018 Toyota Tundra Owner’s Manual, at 370, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 3/18/21);
2019 Toyota Tundra Owner’s Manual, at 370, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C017U/pdf/OM0C017U.pdf (accessed 3/18/21).
8
  2007 Toyota 4Runner Navigation Owner’s Manual, at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35868U/pdf/OM35868U.pdf (accessed 7/9/19);
2008 Toyota 4Runner Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35895U/pdf/OM35895U.pdf (accessed 7/9/19);
2009 Toyota 4Runner Navigation Owner’s Manual, at 127, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A04U/pdf/OM35A04U.pdf (accessed 7/9/19);
2010 Toyota 4Runner Owner’s Manual, at 380, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A36U/pdf/OM35A36U.pdf (accessed 7/9/19);
2011 Toyota 4Runner Owner’s Manual, at 380, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A52U/pdf/OM35A52U.pdf (accessed 7/9/19);
2012 Toyota 4Runner Owner’s Navigation Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A02U-02/pdf/OM33A02U-02.pdf (accessed
7/9/19); 2013 Toyota 4Runner Owner’s Manual, at 407, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A22U/pdf/OM35A22U.pdf (accessed 7/9/19);
2014 Toyota 4Runner Owner’s Navigation Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A86U/pdf/OM35A86U.pdf (accessed 7/9/19);
2015 Toyota 4Runner Owner’s Navigation Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B19U/pdf/OM35B19U.pdf (accessed 7/9/19);
2016 Toyota 4Runner Owner’s Navigation Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B26U/pdf/OM35B26U.pdf (accessed 7/9/19);
2017 Toyota 4Runner Navigation System Owner’s Manual, at 157, available at


                                              6
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 9 of 68 PageID 9




                     Toyota Avalon9

                     Toyota Avalon HV10


https://www.toyota.com/t3Portal/document/omnav-s/OM35B38U/pdf/OM35B38U.pdf (accessed 7/9/19);
2018 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B47U/pdf/OM35B47U.pdf (accessed 7/9/19);
2019 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B49U/pdf/OM35B49U.pdf (accessed 7/9/19).
9
  2008 Toyota Avalon Owner’s Manual, at 220, available at
https://www.toyota.com/t3Portal/document/om-s/OM41433U/pdf/OM41433U.pdf (accessed 7/8/19);
2009 Toyota Avalon Owner’s Manual, at 234, available at
https://www.toyota.com/t3Portal/document/om-s/OM41430U/pdf/OM41430U.pdf (accessed 7/8/19);
2010 Toyota Avalon Owner’s Manual, at 242, available at
https://www.toyota.com/t3Portal/document/om-s/OM41437U/pdf/OM41437U.pdf (accessed 7/8/19);
2011 Toyota Avalon Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM41434U/pdf/OM41434U.pdf (accessed 7/8/19);
2012 Toyota Avalon Owner’s Manual, at 308, available at
https://www.toyota.com/t3Portal/document/om-s/OM41445U/pdf/OM41445U.pdf (accessed 7/8/19);
2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/8/19);
2014 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/8/19);
2015 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 173, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/8/19);
2016 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/8/19);
2017 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/8/19);
2018 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/8/19);
2019 Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 195, available
at https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed
7/9/19).
10
   2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/9/19);
2014 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/9/19);
2015 Toyota Avalon, Avalon, HV Owners Navigation Manual, at 173, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/9/19);
2016 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/9/19);
2017 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/9/19);
2018 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/9/19);
2019 Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 195, available
at https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed
7/9/19).


                                               7
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 10 of 68 PageID 10




                    Toyota Camry11


11
  2007 Camry HV Owner’s Manual (OM33749U), at 216, available at
https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021);
2007 Camry Navigation Owner’s Manual (OM33673U), at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33673U/pdf/OM33673U.pdf (accessed
3/29/2021); 2008 Camry Owner’s Manual (OM33751U), at 232, available at
https://www.toyota.com/t3Portal/document/om-s/OM33751U/pdf/OM33751U.pdf (accessed 3/29/2021);
2008 Camry Navigation Owner’s Manual (OM33752U), at 127, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33752U/pdf/OM33752U.pdf (accessed
3/29/2021); 2009 Camry Owners Manual (OM33780U), at 232, available at
https://www.toyota.com/t3Portal/document/om-s/OM33780U/pdf/OM33780U.pdf (accessed 3/29/2021);
2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed
3/29/2021); 2010 Camry Owners Manual (OM33840U), at 279, available at
https://www.toyota.com/t3Portal/document/om-s/OM33840U/pdf/OM33840U.pdf (accessed 3/29/2021);
2010 Camry Navigation Owner’s Manual (OM33795U), at 120, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33795U/pdf/OM33795U.pdf (accessed
3/29/2021); 2011 Camry Owners Manual (OM33897U), at 284, available at
https://www.toyota.com/t3Portal/document/om-s/OM33897U/pdf/OM33897U.pdf (accessed 3/29/2021);
2011 Camry Navigation Owners Manual (OM33849U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33849U/pdf/OM33849U.pdf (accessed
3/29/2021); 2012 Camry from June 2012 Prod. Owners Manual (OM33A27U), at 328, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A27U/pdf/OM33A27U.pdf (accessed 3/29/2021);
2012 Camry from Jan. 2012 to May 2012 Prod. Owners Manual (OM33A40U), at 328, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A40U/pdf/OM33A40U.pdf (accessed 3/29/2021);
2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed
3/29/2021); 2013 Camry Owners Manual (OM33A33U), at 336, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A33U/pdf/OM33A33U.pdf (accessed 3/29/2021);
2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
3/29/2021); 2014 Camry from Dec. 2013 Prod. Owners Manual (OM33A82U), at 318, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A82U/pdf/OM33A82U.pdf (accessed 3/29/2021);
Toyota 2014 Camry through Nov. 2013 Prod. Owners Manual (OM33B27U), at 336, available at
https://www.toyota.com/t3Portal/document/om-s/OM33B27U/pdf/OM33B27U.pdf (accessed 3/29/2021);
2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 157,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
(accessed 3/29/2021); 2015 Camry Owners Manual (IM33A86U), at 290, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A86U/pdf/OM33A86U.pdf (accessed 3/29/2021);
2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed
3/29/2021); 2016 Camry through Mar. 2016 Prod. Owners Manual (OM33C34U), at 289, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C34U/pdf/OM33C34U.pdf (accessed 3/29/2021);
2016 Camry from Apr. 2016 Prod. Owners Manual (OM33D37U), at 289, available at
https://www.toyota.com/t3Portal/document/om-s/OM33D37U/pdf/OM33D37U.pdf (Accessed
3/29/2021); 2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 163, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed
3/29/2021); 2017 Camry Owners Manual (OM33C64U), at 289, available at


                                             8
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 11 of 68 PageID 11




                    Toyota Camry HV12


https://www.toyota.com/t3Portal/document/om-s/OM33C64U/pdf/OM33C64U.pdf (accessed 3/29/2021);
2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 163, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed
3/29/2021); 2019 Camry Owner’s Manual (OM06142U), at 75, available at
https://www.toyota.com/t3Portal/document/om-s/OM06142U/pdf/OM06142U.pdf (accessed 3/29/2021);
2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 215,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf
(accessed 3/29/2021).
12
   2007 Camry HV Owner’s Manual (OM33749U), at 211, available at
https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021);
2007 Camry HV Navigation Owner’s Manual (OM33679U), at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33679U/pdf/OM33679U.pdf (accessed
3/29/2021); 2008 Camry HV Owner’s Manual (OM33760U), at 213, available at
https://www.toyota.com/t3Portal/document/om-s/OM33760U/pdf/OM33760U.pdf (accessed 3/29/2021);
2008 Camry HV Navigation Owner’s Manual (OM33761U), at 127, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33761U/pdf/OM33761U.pdf (accessed
3/29/2021); 2009 Camry HV Owner’s Manual (OM33788U), at 213, available at
https://www.toyota.com/t3Portal/document/om-s/OM33788U/pdf/OM33788U.pdf (accessed 3/29/2021);
2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed
3/29/2021); 2010 Camry HV Owners Manual (OM33841U), at 279, available at
https://www.toyota.com/t3Portal/document/om-s/OM33841U/pdf/OM33841U.pdf (accessed 3/29/2021);
2010 Camry HV Navigation Owner’s Manual (OM33804U), at 120, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33804U/pdf/OM33804U.pdf (accessed
3/29/2021); 2011 Camry HV Owner’s Manual (OM33898U), at 258, available at
https://www.toyota.com/t3Portal/document/om-s/OM33898U/pdf/OM33898U.pdf (accessed 3/29/2021);
2011 Camry HV Navigation Owners Manual (OM33850U), at 120, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33850U/pdf/OM33850U.pdf (accessed
3/29/2021); 2012 Camry HV Owners Manual (OM33A28U), at 326, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A28U/pdf/OM33A28U.pdf (accessed 3/29/2021);
2012 Camry HV Owners Manual (OM33A41U), at 326, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A41U/pdf/OM33A41U.pdf (accessed 3/29/2021);
2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed
3/29/2021); 2013 Camry HV Owners Manual (OM33A34U), at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A34U/pdf/OM33A34U.pdf (accessed 3/30/2021);
2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
3/29/2021); 2014 Camry HV from Dec. 2013 Prod. Owners Manual (OM33A83U), at 312, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A83U/pdf/OM33A83U.pdf (accessed 3/29/2021);
2014 Camry HV through Nov. 2013 Prod. Owners Manual (OM33828U), at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM33B28U/pdf/OM33B28U.pdf (accessed 3/29/2021);
2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
(accessed 3/29/2021); 2015 Camry HV Owners Manual (OM33A87U), at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A87U/pdf/OM33A87U.pdf (accessed 3/29/2021);
2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 161, available at


                                             9
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 12 of 68 PageID 12




                    Toyota Highlander13

                    Toyota Highlander, HV14


https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed
3/29/2021); 2016 Camry HV Owners Manual (OM33C35U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C35U/pdf/OM33C35U.pdf (accessed 3/29/2021);
2016 Camry HV Owners Manuals (OM33D38U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM33D38U/pdf/OM33D38U.pdf (accessed 3/29/2021);
2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 163, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed
3/29/2021); 2017 Camry HV Owners Manual (OM33C65U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C65U/pdf/OM33C65U.pdf (accessed 3/29/2021);
2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 163, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed
3/29/2021); 2019 Camry HV Owner’s Manual (OM06143U), at 76, available at
https://www.toyota.com/t3Portal/document/om-s/OM06143U/pdf/OM06143U.pdf (accessed 3/29/2021);
2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 215,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf
(accessed 3/29/2021).
13
   2008 Toyota Highlander Owner’s Manual (OM48690U), at 324, available at
https://www.toyota.com/t3Portal/document/om-s/OM48690U/pdf/OM48690U.pdf. (accessed 6/12/19);
2008 Toyota Highlander Owner’s Manual (OM48851U), at 325, available at
https://www.toyota.com/t3Portal/document/om-s/OM48851U/pdf/OM48851U.pdf (accessed 7/10/19);
2009 Toyota Highlander Owner’s Manual, at 342, available at
https://www.toyota.com/t3Portal/document/om-s/OM48853U/pdf/OM48853U.pdf (accessed 6/14/19);
2010 Toyota Highlander Owner’s Manual, at 348, available at
https://www.toyota.com/t3Portal/document/om-s/OM48B60U/pdf/OM48B60U.pdf (accessed 6/14/19);
2011 Toyota Highlander Owner’s Manual, at 340, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A73U/pdf/OM48A73U.pdf (accessed 6/14/19);
2012 Toyota Highlander Owner’s Manual, at 363, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A09U/pdf/OM48A09U.pdf (accessed 6/14/19);
2013 Toyota Highlander Owner’s Manual, at 373, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A38U/pdf/OM48A38U.pdf (accessed 6/14/19);
2014 Toyota Highlander Owner’s Manual, at 384, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A12U/pdf/OM48A12U.pdf (accessed 6/14/19);
2015 Toyota Highlander Owner’s Manual, at 384, available at
https://www.toyota.com/t3Portal/document/om-s/OM48E98U/pdf/OM48E98U.pdf (accessed 6/14/19);
2016 Toyota Highlander Owner’s Manual, at 386, available at
https://www.toyota.com/t3Portal/document/om-s/OM48F09U/pdf/OM48F09U.pdf (accessed 6/14/19);
2017 Toyota Highlander Owner’s Manual, at 397, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E017U/pdf/OM0E017U.pdf (accessed 6/14/19);
2018 Toyota Highlander Owner’s Manual, at 397, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E031U/pdf/OM0E031U.pdf (accessed 6/14/19);
2019 Toyota Highlander Owner’s Manual, at 403, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E047U/pdf/OM0E047U.pdf (accessed 6/14/19).
14
   2008 Toyota Highlander HV Owner’s Manual (OM48694U), at 330, available at
https://www.toyota.com/t3Portal/document/om-s/OM48694U/pdf/OM48694U.pdf (accessed 7/9/19);
2008 Toyota Highlander HV Owner’s Manual (OM48852U), at 330, available at


                                             10
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 13 of 68 PageID 13




                     Toyota Prius15



https://www.toyota.com/t3Portal/document/om-s/OM48852U/pdf/OM48852U.pdf (accessed 7/9/19);
2009 Toyota Highlander HV Owner’s Manual, at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM48837U/pdf/OM48837U.pdf (accessed 7/9/19);
2010 Toyota Highlander HV Owner’s Manual, at 340, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A63U/pdf/OM48A63U.pdf (accessed 7/9/19);
2011 Toyota Highlander HV Owner’s Manual, at 352, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A67U/pdf/OM48A67U.pdf (accessed 7/9/19);
2012 Toyota Highlander HV Owner’s Manual, at 368, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A10U/pdf/OM48A10U.pdf (accessed 7/9/19);
2013 Toyota Highlander HV Owner’s Manual, at 376, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A24U/pdf/OM48A24U.pdf (accessed 7/9/19);
2014 Highlander, Highlander HV Owner’s Navigation Manual, at 221, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 7/9/19);
2015 Toyota Highlander, Highlander HV Owner’s Manual, at 221, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed 7/9/19);
2016 Toyota Highlander Owner’s Manual, at 386, available at
https://www.toyota.com/t3Portal/document/om-s/OM48F09U/pdf/OM48F09U.pdf (accessed 7/9/19);
2017 Toyota Highlander HV Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E018U/pdf/OM0E018U.pdf (accessed 7/9/19);
2018 Toyota Highlander HV Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E032U/pdf/OM0E032U.pdf (accessed 7/9/19);
2019 Highlander HV Owner’s Manual, at 401, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E048U/pdf/OM0E048U.pdf (accessed 7/9/19).
15
   2007 Toyota Prius Owner’s Manual, at 171, available at
https://www.toyota.com/t3Portal/document/om-s/OM47568U/pdf/OM47568U.pdf (accessed 7/9/19);
2008 Toyota Prius Owner’s Manual, at 272, available at https://www.toyota.com/t3Portal/document/om-
s/OM47613U/pdf/OM47613U.pdf (accessed 7/9/19); 2009 Toyota Prius Owner’s Manual, at 269,
available at https://www.toyota.com/t3Portal/document/om-s/OM47614U/pdf/OM47614U.pdf (accessed
7/9/19); 2010 Toyota Prius Owner’s Manual, at 326, available at
https://www.toyota.com/t3Portal/document/om-s/OM47668U/pdf/OM47668U.pdf (accessed 7/9/19);
2011 Toyota Prius Owner’s Manual, at 337, available at https://www.toyota.com/t3Portal/document/om-
s/OM47685U/pdf/OM47685U.pdf (accessed 7/9/19); 2012 Toyota Prius Navigation Owner’s Manual, at
134, available at https://www.toyota.com/t3Portal/document/omnav-s/OM47719U/pdf/OM47719U.pdf
(accessed 7/9/19); 2013 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47805U/pdf/OM47805U.pdf (accessed 7/9/19);
2014 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47858U/pdf/OM47858U.pdf (accessed 7/9/19);
2015 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47A72U/pdf/OM47A72U.pdf (accessed 7/9/19);
2016 Toyota Prius Owner’s Manual, at 470, available at https://www.toyota.com/t3Portal/document/om-
s/OM47A29U/pdf/OM47A29U.pdf (accessed 7/9/19); 2017 Toyota Prius Owner’s Manual, at 468,
available at https://www.toyota.com/t3Portal/document/om-s/OM47B54U/pdf/OM47B54U.pdf (accessed
7/9/19); 2018 Toyota Prius Owner’s Manual, at 474, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B89U/pdf/OM47B89U.pdf (accessed 7/9/19);
2019 Toyota Prius Owner’s Manual, at 484, available at https://www.toyota.com/t3Portal/document/om-
s/OM47C35U/pdf/OM47C35U.pdf (accessed 7/9/19).


                                                11
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 14 of 68 PageID 14




                     Toyota Prius V16

                     Toyota Sequoia17



16
   2012 Toyota Prius V Navigation Owner’s Manual, at 132, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47675U/pdf/OM47675U.pdf (accessed 7/9/19);
2013 Toyota Prius V Owner’s Navigation Manual, at 132, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47828U/pdf/OM47828U.pdf (accessed 7/9/19);
2014 Toyota Prius V Owner’s Navigation Manual at 132, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47847U/pdf/OM47847U.pdf (accessed 7/9/19);
2015 Toyota Prius V Owner’s Manual, at 321, available at
https://www.toyota.com/t3Portal/document/om-s/OM47887U/pdf/OM47887U.pdf (accessed 7/9/19);
2016 Toyota Prius V Owner’s Manual, at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B12U/pdf/OM47B12U.pdf (accessed 7/9/19);
2017 Toyota Prius V Owner’s Manual, at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B23U/pdf/OM47B23U.pdf (accessed 7/9/19).
17
   2008 Toyota Sequoia Owner’s Manual, at 329, available at
https://www.toyota.com/t3Portal/document/om-s/OM34478U/pdf/OM34478U.pdf (accessed 7/9/19);
2009 Toyota Sequoia Owner’s Manual, at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM34471U/pdf/OM34471U.pdf (accessed 7/9/19);
2010 Toyota Sequoia Owner’s Manual (OM34496U), at 336, available at
https://www.toyota.com/t3Portal/document/om-s/OM34496U/pdf/OM34496U.pdf (accessed 7/9/19);
2010 Toyota Sequoia Owner’s Manual (OM34501U), at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM34501U/pdf/OM34501U.pdf (accessed 7/9/19);
2011 Toyota Sequoia Owner’s Manual (OM34453U), at 399, available at
https://www.toyota.com/t3Portal/document/om-s/OM34453U/pdf/OM34453U.pdf (accessed 7/9/19);
2011 Toyota Sequoia Owner’s Manual (OM34523U), at 399, available at
https://www.toyota.com/t3Portal/document/om-s/OM34523U/pdf/OM34523U.pdf (accessed 7/9/19);
2012 Toyota Sequoia Owner’s Manual, at 419, available at
https://www.toyota.com/t3Portal/document/om-s/OM34518U/pdf/OM34518U.pdf (accessed 7/9/19);
2013 Toyota Sequoia Owner’s Manual (OM34441U), at 448, available at
https://www.toyota.com/t3Portal/document/om-s/OM34441U/pdf/OM34441U.pdf (accessed 7/9/19);
2013 Toyota Sequoia Owner’s Manual (OM34450U), at 448, available at
https://www.toyota.com/t3Portal/document/om-s/OM34450U/pdf/OM34450U.pdf (accessed 7/9/19);
2014 Toyota Sequoia Owner’s Manual, at 380, available at
https://www.toyota.com/t3Portal/document/om-s/OM34540U/pdf/OM34540U.pdf (accessed 7/9/19);
2015 Toyota Sequoia through Oct. 2014 Prod. Owner’s Manual (OM34549U), at 378, available at
https://www.toyota.com/t3Portal/document/om-s/OM34549U/pdf/OM34549U.pdf (accessed 7/9/19);
2015 Toyota Sequoia from Nov. 2014 Prod. Sequoia Owner’s Manual (OM34565U), at 378, available at
https://www.toyota.com/t3Portal/document/om-s/OM34565U/pdf/OM34565U.pdf (accessed 7/9/19);
2016 Toyota Sequoia Owner’s Navigation Manual, at 185, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34578U/pdf/OM34578U.pdf (accessed 7/9/19);
2017 Toyota Sequoia Navigation System Owner’s Manual, at 185, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34601U/pdf/OM34601U.pdf (accessed 7/9/19);
2018 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C007U/pdf/OM0C007U.pdf (accessed 7/9/19);
2019 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C015U/pdf/OM0C015U.pdf (accessed 7/9/19).


                                               12
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 15 of 68 PageID 15




                    Toyota Sienna18

                    Toyota Tacoma19


18
   2007 Toyota Sienna Navigation Owner’s Manual, at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45439U/pdf/OM45439U.pdf (accessed 7/8/19);
2008 Toyota Sienna Owner’s Manual, at 317, available at
https://www.toyota.com/t3Portal/document/om-s/OM45455U/pdf/OM45455U.pdf (accessed 7/8/19);
2009 Toyota Sienna Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM45452U/pdf/OM45452U.pdf (accessed 7/8/19);
2010 Toyota Sienna Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM45462U/pdf/OM45462U.pdf (accessed 7/8/19);
2011 Toyota Sienna Owner’s Manual, at 488, available at
https://www.toyota.com/t3Portal/document/om-s/OM45466U/pdf/OM45466U.pdf (accessed 7/8/19);
2012 Toyota Sienna Owner’s Manual, at 529, available at
https://www.toyota.com/t3Portal/document/om-s/OM45477U/pdf/OM45477U.pdf (accessed 7/9/18);
2013 Toyota Sienna Owner’s Manual, at 543, available at
https://www.toyota.com/t3Portal/document/om-s/OM45472U/pdf/OM45472U.pdf (accessed 7/9/19);
2014 Toyota Sienna Owner’s Manual, at 545, available at
https://www.toyota.com/t3Portal/document/om-s/OM45483U/pdf/OM45483U.pdf (accessed 7/9/19);
2015 Toyota Sienna Owner’s Manual, at 366, available at
https://www.toyota.com/t3Portal/document/om-s/OM08001U/pdf/OM08001U.pdf (accessed 7/9/19);
2016 Toyota Sienna Owner’s Manual, at 367, available at
https://www.toyota.com/t3Portal/document/om-s/OM08013U/pdf/OM08013U.pdf (accessed 7/9/19);
2017 Toyota Sienna Owner’s Manual, at 371, available at
https://www.toyota.com/t3Portal/document/om-s/OM08007U/pdf/OM08007U.pdf (accessed 7/9/19);
2018 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 287, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08021U/pdf/OM08021U.pdf (accessed 7/9/19);
2019 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 293, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08027U/pdf/OM08027U.pdf (accessed 7/9/19).
19
   2009 Toyota Tacoma Owner’s Manual, at 262, available at
https://www.toyota.com/t3Portal/document/om-s/OM35883U/pdf/OM35883U.pdf (accessed 7/9/19);
2010 Toyota Tacoma Owner’s Manual, at 268, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A51U/pdf/OM35A51U.pdf (accessed 7/9/19);
2011 Toyota Tacoma Owner’s Manual (OM35A58U), at 276, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A34U/pdf/OM35A34U.pdf (accessed 7/9/19);
2011 Toyota Tacoma Owner’s Manual (OM35A58U), at 276, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A58U/pdf/OM35A58U.pdf (accessed 7/9/19);
2012 Toyota Tacoma Owner’s Manual, at 326, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A48U/pdf/OM35A48U.pdf (accessed 7/9/19);
2014 Toyota Tacoma Owner’s Manual, at 314, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A38U/pdf/OM35A38U.pdf (accessed 7/9/19);
2015 Toyota Tacoma through Oct. 2014 Prod. Owner’s Manual (OM04001U), at 305, available at
https://www.toyota.com/t3Portal/document/om-s/OM04001U/pdf/OM04001U.pdf (accessed 7/9/19);
2015 Toyota Tacoma from Nov. 2014 Prod. Owner’s Manual (OM04009U), at 305, available at
https://www.toyota.com/t3Portal/document/om-s/OM04009U/pdf/OM04009U.pdf (accessed 7/9/19);
2016 Toyota Tacoma Owner’s Manual, at 329, available at
https://www.toyota.com/t3Portal/document/om-s/OM04005U/pdf/OM04005U.pdf (accessed 7/9/19);
2017 Toyota Tacoma Owner’s Manual, at 333, available at


                                             13
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 16 of 68 PageID 16




                    Toyota Tundra20

                    Toyota Yaris21

       19.    Toyota has publicized the supposed hands-free phone capabilities that

are available in its vehicles. For example, on a prior iteration of Toyota Sales’

website from 2019, under the heading entitled “Local Specials,” there was a



https://www.toyota.com/t3Portal/document/om-s/OM04013U/pdf/OM04013U.pdf (accessed 7/9/19);
2018 Toyota Tacoma Owner’s Manual, at 386, available at
https://www.toyota.com/t3Portal/document/om-s/OM04017U/pdf/OM04017U.pdf (accessed 7/9/19);
2019 Toyota Tacoma Owner’s Manual, at 386, available at
https://www.toyota.com/t3Portal/document/om-s/OM04021U/pdf/OM04021U.pdf (accessed 7/9/19).
20
   2007 Toyota Tundra Owner’s Manual, at 348, available at
https://www.toyota.com/t3Portal/document/om-s/OM34463U/pdf/OM34463U.pdf (accessed 7/9/19);
2008 Toyota Tundra Owner’s Manual, at 351, available at
https://www.toyota.com/t3Portal/document/om-s/OM34477U/pdf/OM34477U.pdf (accessed 7/9/19);
2009 Toyota Tundra Owner’s Manual, at 360, available at
https://www.toyota.com/t3Portal/document/om-s/OM34474U/pdf/OM34474U.pdf (accessed 7/9/19);
2010 Toyota Tundra Owner’s Manual (OM34516U), at 413, available at
https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 7/9/19);
2010 Toyota Tundra Owner’s Manual (OM34495U), at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM34495U/pdf/OM34495U.pdf (accessed 7/9/19);
2011 Toyota Tundra Owner’s Manual, at 417, available at
https://www.toyota.com/t3Portal/document/om-s/OM34510U/pdf/OM34510U.pdf (accessed 7/9/19);
2012 Toyota Tundra Owner’s Manual, at 426, available at
https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 7/9/19);
2013 Toyota Tundra Owner’s Manual, at 426, available at
https://www.toyota.com/t3Portal/document/om-s/OM34491U/pdf/OM34491U.pdf (accessed 7/9/19);
2014 Toyota Tundra Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf (accessed 7/9/19);
2015 Toyota Tundra Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM34556U/pdf/OM34556U.pdf (accessed 7/9/19);
2016 Toyota Tundra Owner’s Manual, at 303, available at
https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 7/9/19);
2017 Toyota Tundra Owner’s Manual, at 305, available at
https://www.toyota.com/t3Portal/document/om-s/OM34594U/pdf/OM34594U.pdf (accessed 7/9/19);
2018 Toyota Tundra Owner’s Manual, at 370, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 7/9/19);
2019 Toyota Tundra Owner’s Manual, at 370, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C017U/pdf/OM0C017U.pdf (accessed 7/9/19).
21
   2012-2014 Toyota Yaris Hatchback Premium Audio Owners Manual, at 48, available at
https://www.toyota.com/t3Portal/document/omnav-s/OMTADG0261D/pdf/T-ADG-0261-D.pdf (accessed
7/11/19); 2019 Toyota Yaris Sedan Owner’s Manual, at 373, available at
https://www.toyota.com/t3Portal/document/om-s/OM99S50z/pdf/OM99S50z.pdf (accessed 7/11/19).


                                            14
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 17 of 68 PageID 17




webpage with the headline “Drive Safely with Hands Free In-Car Navigation &

Calling” referencing the advantages of hands-free calling: “Taking your eyes off the

road to dial is never a good decision. With hands-free calling in your car you can

say the number or the contact name that you want to connect with.” 22 It further

provided: “[Y]ou do not need a smartphone to use Bluetooth hands-free phone.”

Id. Toyota made this same statement on this web page since at least 2015, as shown

by the Internet Archive Wayback Machine.23

        20.     Toyota also has a “Bluetooth Support” webpage, on which it states,

“Toyota multimedia systems work with your smartphone to provide hands-free

calling, audio streaming and more.”24 Toyota has made a similar statement on this

webpage since at least 2016, as shown by the Internet Archive Wayback Machine. 25

        21.     While Toyota publicizes the hands-free phone capabilities in its

vehicles, many of its vehicles suffer from the Echo Defect described above due to a

defect in their design and/or manufacturing, which makes it virtually impossible

for Plaintiff and Class Members to use their hands-free phone systems.

                       Toyota’s Knowledge of the Echo Defect

        22.     Toyota has known about the Echo Defect since at least 2007.




22
   https://www.toyota.com/car-tips/drive-safe-hands-free-in-car-navigation-calling (accessed 6/6/19).
23
   See, e.g., https://web.archive.org/web/20151218030339/https:/www.toyota.com/car-tips/drive-safe-
hands-free-in-car-navigation-calling (accessed 3/18/21).
24
   https://www.toyota.com/connect/ (accessed 3/18/21), (italics in original).
25
   See, e.g., https://web.archive.org/web/20160802225037/https://www.toyota.com/connect/ (accessed
3/18/21).


                                                   15
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 18 of 68 PageID 18




      23.    Additionally, Toyota either knew or should have known of the defect

prior to putting any Class Vehicle in the marketplace. Certainly, Toyota should

have properly tested the hands-free phone system for each Class Vehicle model and

if it did, then Toyota was aware of the Echo Defect prior to putting any of the

respective models in the marketplace. If it did not, then Toyota was making

representations concerning the hands-free phone systems despite having no basis

for knowing whether the representations had any validity.

      24.    In any event, numerous documents and evidence shows that, at a

minimum, Toyota has known of the Echo Defect at least since 2007, including as

set forth below.

A.    Toyota’s Knowledge of the Echo Defect Evidenced by Statements
      in Its Owner’s Manuals.

      25.    Toyota’s knowledge of the Echo Defect is demonstrated by statements

in Toyota’s Owner’s Manuals and Navigation Owner’s Manuals. Toyota could not

have made the statements relating to the existence of an echo if it did not know

about the Echo Defect at the time the Owner’s Manuals and Navigation Owner’s

Manuals were published.

      26.    As shown by the following review of Toyota’s Owner’s Manuals for the

Class Vehicles, Toyota has acknowledged there is an echo in calls made with its

hands-free phone system in Highlanders since 2008.

      27.    For example, the 2008 Toyota Highlander Owner’s Manual has a

section entitled, “Using the hands-free phone system (for cellular phone)/Hands-

free phone system (for cellular phone) features,” and a subsection entitled, “when

                                       16
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 19 of 68 PageID 19




using the hands-free system.” In that subsection, Toyota states: “If the received

call volume is overly loud, an echo may be heard.” 26 In the same section under a

subsection entitled, “When talking on the phone,” Toyota states, “Keep the volume

of the receiving voice down. Otherwise, voice echo will increase.” 27 Because Toyota

states that “voice echo will increase,” rather than “voice echo will occur,” Toyota

acknowledges that voice echo is inherent in the system.

          28.     Similarly, the 2008 Highlander Navigation Owner’s Manual has a

section entitled, “Other Functions.” A box in that section labeled “Information”

contains a bullet point that states: “Keep the volume of receiving voice down.

Otherwise, echo is coming up. When you talk on the phone, speak clearly towards

the microphone.”28

          29.     Both the 2009 and 2010 Highlander Owner’s Manuals and

Highlander Navigation Owner’s Manuals contain the same statements as the ones

quoted above from the 2008 Owner’s Manual.29

          30.     The 2011 Highlander Owner’s Manual only contains the second of the

two statements from 2008, and changes the words “receiving voice” to “incoming

voice,” so that it states: “Keep the volume of the incoming voice down. Otherwise,



26
     2008 Highlander Owner’s Manual (OM48690U), at 324; 2008 Highlander Owner’s Manual (OM48851U), at 325.
27
     2008 Highlander Owner’s Manual (OM48690U), at 339; 2008 Highlander Owner’s Manual (OM48851U), at 339.
28
   2008 Highlander Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48695U/pdf/OM48695U.pdf (accessed 6/12/19).
29
   2009 Highlander Owner’s Manual at 342, 346; 2009 Highlander Navigation Owner’s Manual, at 108,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM48838U/pdf/OM48838U.pdf.
(accessed 6/12/19); 2010 Highlander Owner’s Manual, at 348, 362; 2010 Highlander Owner’s Navigation
Manual, at 128, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM48A61U/pdf/OM48A61U.pdf (accessed 6/12/19).


                                                     17
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 20 of 68 PageID 20




voice echo will increase.”30 The 2011 Highlander Navigation Owner’s Manual has

no change from the above language in the 2008 Highlander Navigation Owner’s

Manual.31

       31.     The 2012 Highlander Owner’s Manual and 2012 Highlander

Navigation Owner’s Manual contain the same language set forth above from the

2011 Manuals32, as do the 2013 Highlander Owner’s Manual and 2013 Highlander

Navigation Owner’s Manual.33

       32.     The 2014 Highlander Owner’s Manual contains a section entitled

“Bluetooth” and a subsection entitled, “When using the hands-free system.” There,

Toyota states: “If the received call volume is overly loud, an echo may be heard.” 34

The 2014 Highlander Owner’s Navigation Manual has a section entitled, “Phone

Operation (Hands-Free System for Cellular Phones),” that states: “Keep call

volume down. Otherwise, the other party’s voice may be audible outside the

vehicle and voice echo may increase. When talking on the phone, speak clearly




30
   2011 Highlander Owner’s Manual, at 356.
31
   2011 Highlander Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A75U/pdf/OM48A75U.pdf (accessed
6/13/19).
32
   2012 Highlander Owner’s Manual, at 379; 2012 Highlander Navigation Owner’s Manual at 124,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM48D02U/pdf/OM48D02U.pdf
(accessed 6/13/19).
33
   2013 Highlander Owner’s Manual, at 389; 2013 Highlander Navigation Owner’s Manual, at 124,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM48A37U/pdf/OM48A37U.pdf
(accessed 6/13/19).
34
   2014 Highlander Owner’s Manual, at 412.


                                                18
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 21 of 68 PageID 21




towards the microphone.”35 Again, this is an acknowledgement that voice echo is

inherent in the system.

       33.     The language in the 2015-2019 Highlander Owner’s Manuals and

Highlander Navigation Owner’s Manuals is the same as the language set forth

above from the respective manuals for 2014.36

       34.     Toyota also acknowledges that there is an echo in calls made with its

hands-free phone system in many of the Owner’s Manuals and/or Navigation

Owner’s Manuals for the other Class Vehicles identified above. These admissions

are set forth below.

       35.     Toyota 4Runner.

                     2007 - 2013 Navigation Owner’s Manuals: “Keep the volume of

                      receiving voice down. Otherwise, echo is coming up.” 37


35
   2014 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available
athttps://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed
6/13/19).
36
   2015 Highlander Owner’s Manual, at 412; 2015 Highlander, Highlander HV Owner’s Navigation
Manual, at 223, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM48F03U/pdf/OM48F03U.pdf (accessed 6/13/19); 2016 Highlander Owner’s Manual, at 414; 2016
Highlander, Highlander HV Owner’s Navigation Manual, at 225, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F13U/pdf/OM48F13U.pdf (accessed
6/13/19); 2017 Highlander Owner’s Manual, at 425; 2017 Highlander, Highlander HV Navigation System
Owner’s Manual, at 263; 2018 Highlander Owner’s Manual, at 425; 2018 Highlander, Highlander HV
Navigation System Owner’s Manual, at 263, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0E034U/pdf/OM0E034U.pdf (accessed
6/13/19); 2019 Highlander Owner’s Manual, at 431; 2019 Highlander, Highlander HV Navigation System
Owner’s Manual, at 263, available athttps://www.toyota.com/t3Portal/document/omnav-
s/OM0E050U/pdf/OM0E050U.pdf (accessed 6/13/19).
37
   2007 Toyota 4Runner Navigation Owner’s Manual, at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35868U/pdf/OM35868U.pdf (accessed 7/10/19);
2008 Toyota 4Runner Navigation Owner’s Manual, at 125, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35895U/pdf/OM35895U.pdf (accessed 7/10/19);
2009 Toyota 4Runner Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A04U/pdf/OM35A04U.pdf (accessed
7/10/19); 2010 Toyota 4Runner Navigation Owner’s Manual, at 122, available at


                                               19
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 22 of 68 PageID 22




                     2014 - 2019 Navigation Owner’s Manuals: “Keep call volume

                      down.      Otherwise, the other party’s voice may be audible

                      outside the vehicle and voice echo may increase.”38

                     2010 - 2013 Owner’s Manuals: “Keep the volume of the

                      incoming voice down. Otherwise, voice echo will increase.” 39

       36.     Toyota Avalon/Avalon HV.

                     2008 - 2012 Owner’s Manuals: “Keep the volume of the

                      receiving voice down. Otherwise, voice echo will increase.” 40


https://www.toyota.com/t3Portal/document/omnav-s/OM35A16U/pdf/OM35A16U.pdf (accessed
7/10/19); 2011 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A56U/pdf/OM35A56U.pdf (accessed
7/10/19); 2012 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A57U/pdf/OM35A57U.pdf (accessed
7/10/19); 2013 Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A79U/pdf/OM35A79U.pdf (accessed
7/10/19).
38
   2014 Toyota 4Runner Navigation Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A86U/pdf/OM35A86U.pdf (accessed
7/10/19); 2015 Toyota 4Runner Navigation Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B19U/pdf/OM35B19U.pdf (accessed
7/10/19); 2016 Toyota 4Runner Navigation Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B26U/pdf/OM35B26U.pdf (accessed
7/10/19); 2017 Toyota 4Runner Navigation Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B38U/pdf/OM35B38U.pdf (accessed
7/10/19); 2018 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B47U/pdf/OM35B47U.pdf (accessed
7/10/19); 2019 Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B49U/pdf/OM35B49U.pdf (accessed
7/10/19).
39
   2010 Toyota 4Runner Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A36U/pdf/OM35A36U.pdf (accessed 7/10/19);
2011 Toyota 4Runner Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A52U/pdf/OM35A52U.pdf (accessed 7/10/19);
2012 Toyota 4Runner Owner’s Manual, at 420, available at
https://www.toyota.com/t3Portal/document/om-s/OM35819U/pdf/OM35819U.pdf (accessed 7/10/19);
2013 Toyota 4Runner Owner’s Manual, at 423, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A22U/pdf/OM35A22U.pdf (accessed 7/10/19).
40
   2008 Toyota Avalon Owner’s Manual, at 235, available at
https://www.toyota.com/t3Portal/document/om-s/OM41433U/pdf/OM41433U.pdf (accessed 7/9/19);


                                                20
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 23 of 68 PageID 23




                     2011 Navigation Owner’s Manual: “Keep the volume of

                      receiving voice down. Otherwise, an echo will be heard.” 41

                     2013 - 2019 Owner’s Navigation Manuals (Avalon/Avalon HV):

                      “Keep call volume down. Otherwise, the other party’s voice may

                      be audible outside the vehicle and voice echo may increase.” 42

       37.    Toyota Camry.

                     2007 Owner’s Manual: “Keep the volume of the receiving voice

                      down. Otherwise, echo is coming up.” 43




2009 Toyota Avalon Owner’s Manual, at 249, available at
https://www.toyota.com/t3Portal/document/om-s/OM41430U/pdf/OM41430U.pdf (accessed 7/9/19);
2010 Toyota Avalon Owner’s Manual, at 258, available at
https://www.toyota.com/t3Portal/document/om-s/OM41437U/pdf/OM41437U.pdf (accessed 7/9/19);
2011 Toyota Avalon Owner’s Manual, at 312, available at
https://www.toyota.com/t3Portal/document/om-s/OM41434U/pdf/OM41434U.pdf (accessed 7/9/19);
2012 Toyota Avalon Owner’s Manual, at 324, available at
https://www.toyota.com/t3Portal/document/om-s/OM41445U/pdf/OM41445U.pdf (accessed 7/9/19).
41
   2011 Toyota Avalon Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41436U/pdf/OM41436U.pdf (accessed 7/9/19).
42
   2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/9/19);
2014 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/9/19);
2015 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/9/19);
2016 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 177, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/9/19);
2017 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 177, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/9/19);
2018 Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 177, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/9/19);
2019 Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 197, available
at https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed
7/9/19).
43
   2007 Camry Owner’s Manual (OM33748U), at 244, available at
https://www.toyota.com/t3Portal/document/om-s/OM33748U/pdf/OM33748U.pdf (accessed 3/29/2021).


                                               21
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 24 of 68 PageID 24




                    2008 – 2011 Owner’s Manuals: “Keep the volume of the

                     received voice down. Otherwise, voice echo will increase.” 44

                    2014 – 2017 Owner’s Manuals: “If the received call volume is

                     overly loud, an echo may be heard.”45

                    2007 – 2011 Navigation Owner’s Manuals: “Keep the volume of

                     receiving voice down. Otherwise, echo is coming up.” 46




44
   2008 Camry Owner’s Manual (OM33751U), at 247, available at
https://www.toyota.com/t3Portal/document/om-s/OM33751U/pdf/OM33751U.pdf (accessed 3/29/2021);
2009 Camry Owners Manual (OM33780U), at 247, available at
https://www.toyota.com/t3Portal/document/om-s/OM33780U/pdf/OM33780U.pdf (accessed 3/29/2021);
2010 Camry Owners Manual (OM33840U), at 295, available at
https://www.toyota.com/t3Portal/document/om-s/OM33840U/pdf/OM33840U.pdf (accessed 3/29/2021);
2011 Camry Owners Manual (OM33897U), at 300, available at
https://www.toyota.com/t3Portal/document/om-s/OM33897U/pdf/OM33897U.pdf (accessed 3/29/2021).
45
   2014 Camry from Dec. 2013 Prod. Owners Manual (OM33A82U), at 352, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A82U/pdf/OM33A82U.pdf (accessed 3/29/2021);
2015 Camry Owners Manual (IM33A86U), at 316, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A86U/pdf/OM33A86U.pdf (accessed 3/29/2021);
2016 Camry through Mar. 2016 Prod. Owners Manual (OM33C34U), at 315, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C34U/pdf/OM33C34U.pdf (accessed 3/29/2021);
2017 Camry Owners Manual (OM33C64U), at 315, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C64U/pdf/OM33C64U.pdf (accessed 3/29/2021).
46
   2007 Camry Navigation Owner’s Manual (OM33673U), at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33673U/pdf/OM33673U.pdf (accessed
3/29/2021); 2008 Camry Navigation Owner’s Manual (OM33752U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33752U/pdf/OM33752U.pdf (accessed
3/29/2021); 2009 Camry Navigation Owners Manual (OM33784U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33784U/pdf/OM33784U.pdf (accessed
3/29/2021); 2010 Camry Navigation Owner’s Manual (OM33795U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33795U/pdf/OM33795U.pdf (accessed
3/29/2021); 2011 Camry Navigation Owners Manual (OM33849U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33849U/pdf/OM33849U.pdf (accessed
3/29/2021).


                                             22
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 25 of 68 PageID 25




                    2012 – 2013; 2015 – 2017; 2019 Navigation Owner’s Manuals:

                     “Keep call volume down. Otherwise, the other party’s voice may

                     be audible outside the vehicle and voice echo may increase.” 47

                    2014 Navigation Owner’s Manual: “If the received call volume

                     is overly loud, an echo may be heard.”48

       38.    Toyota Camry HV.

                    2007 Owner’s Manual: “Keep the volume of receiving voice

                     down. Otherwise, echo is coming up.” 49

                    2008 – 2011 Owner’s Manuals: “Keep the volume of the

                     received voice down. Otherwise, voice echo will increase.” 50


47
   2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed
3/29/2021); 2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
3/29/2021); 2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at
159, available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
(accessed 3/29/2021); 2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 165,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf
(accessed 3/29/2021); 2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at
165, available at https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf
(accessed 3/29/2021); 2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual
(OM06146U), at 207, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM06146U/pdf/OM06146U.pdf (accessed 3/29/2021).
48
   2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
(accessed 3/29/2021).
49
   2007 Camry HV Owner’s Manual (OM33749U), at 239, available at
https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021).
50
   2008 Camry HV Owner’s Manual (OM33760U), at 227, available at
https://www.toyota.com/t3Portal/document/om-s/OM33760U/pdf/OM33760U.pdf (accessed 3/29/2021);
2009 Camry HV Owner’s Manual (OM33788U), at 227, available at
https://www.toyota.com/t3Portal/document/om-s/OM33788U/pdf/OM33788U.pdf (accessed 3/29/2021);
2010 Camry HV Owners Manual (OM33841U), at 272, available at
https://www.toyota.com/t3Portal/document/om-s/OM33841U/pdf/OM33841U.pdf (accessed 3/29/2021);
2011 Camry HV Owner’s Manual (OM33898U), at 273, available at
https://www.toyota.com/t3Portal/document/om-s/OM33898U/pdf/OM33898U.pdf (accessed 3/29/2021).


                                             23
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 26 of 68 PageID 26




                    2014 – 2017 Owner’s Manuals: “If the received call volume is

                     overly loud, an echo may be heard.”51

                    2007 – 2011 Navigation Owner’s Manuals: “Keep the volume of

                     receiving voice down. Otherwise, echo is coming up.” 52

                    2012 – 2013, 2015 – 2017, 2019 Navigation Owner’s Manuals:

                     “Keep call volume down. Otherwise, the other party’s voice may

                     be audible outside the vehicle and voice echo may increase.” 53



51
   2014 Camry HV from Dec. 2013 Prod. Owners Manual (OM33A83U), at 346, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A83U/pdf/OM33A83U.pdf (accessed 3/29/2021);
2015 Camry HV Owners Manual (OM33A87U), at 322, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A87U/pdf/OM33A87U.pdf (accessed 3/29/2021);
2016 Camry HV Owners Manual (OM33C35U), at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C35U/pdf/OM33C35U.pdf (accessed 3/29/2021);
2016 Camry HV Owners Manuals (OM33D38U), at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM33D38U/pdf/OM33D38U.pdf (accessed 3/29/2021);
2017 Camry HV Owners Manual (OM33C65U), at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C65U/pdf/OM33C65U.pdf (accessed 3/29/2021).
52
   2007 Camry HV Navigation Owner’s Manual (OM33679U), at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33679U/pdf/OM33679U.pdf (accessed
3/29/2021); 2008 Camry HV Navigation Owner’s Manual (OM33761U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33761U/pdf/OM33761U.pdf (accessed
3/29/2021); 2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed
3/29/2021); 2010 Camry HV Navigation Owner’s Manual (OM33804U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33804U/pdf/OM33804U.pdf (accessed
3/29/2021); 2011 Camry HV Navigation Owners Manual (OM33850U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33850U/pdf/OM33850U.pdf (accessed
3/29/2021).
53
   2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed
3/29/2021); 2013 Camry, Camry HV Owners Navigation Manual (OM33A36U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed
3/29/2021); 2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed
3/29/2021); 2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 165, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed
3/29/2021); 2017 Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 165, available
at https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed
3/29/2021); 2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U),


                                             24
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 27 of 68 PageID 27




                    2014 Navigation Owner’s Manual: “If the received call volume

                     is overly loud, an echo may be heard.”54

       39.    Toyota Highlander HV.

                    2008 – 2010 and 2017 – 2019 Owner’s Manuals: “If the

                     received call volume is overly loud, an echo may be heard.” 55

                    2011 – 2013 Owner’s Manuals: “Keep the volume of the

                     incoming voice down. Otherwise, voice echo will increase.” 56

                    2008 – 2013 Owner’s Navigation Manuals: “Keep the volume

                     of receiving voice down. Otherwise, echo is coming up.” 57



at 207, available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf
(accessed 3/29/2021).
54
   2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf
(accessed 3/29/2021).
55
   2008 Toyota Highlander HV Owner’s Manual (OM48694U), at 330, available at
https://www.toyota.com/t3Portal/document/om-s/OM48694U/pdf/OM48694U.pdf (accessed 7/10/19);
2008 Toyota Highlander HV Owner’s Manual (OM48852U), at 330, available at
https://www.toyota.com/t3Portal/document/om-s/OM48852U/pdf/OM48852U.pdf (accessed 7/10/19);
2009 Toyota Highlander HV Owner’s Manual, at 342, available at
https://www.toyota.com/t3Portal/document/om-s/OM48853U/pdf/OM48853U.pdf (accessed 7/10/19);
2010 Toyota Highlander HV Owner’s Manual, at 340, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A63U/pdf/OM48A63U.pdf (accessed 7/10/19);
2017 Toyota Highlander HV Owner’s Manual, at 423, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E018U/pdf/OM0E018U.pdf (accessed 7/10/19);
2018 Toyota Highlander HV Owner’s Manual, at 423, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E032U/pdf/OM0E032U.pdf (accessed 7/10/19);
2019 Toyota Highlander HV Owner’s Manual, at 429, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E048U/pdf/OM0E048U.pdf (accessed 7/10/19).
56
   2011 Toyota Highlander HV Owner’s Manual, at 368, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A67U/pdf/OM48A67U.pdf (accessed 7/10/19);
2012 Toyota Highlander HV Owner’s Manual, at 384, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A10U/pdf/OM48A10U.pdf (accessed 7/10/19);
2013 Toyota Highlander HV Owner’s Manual, at 392, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A24U/pdf/OM48A24U.pdf (accessed 7/10/19).
57
   2008 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM49698U/pdf/OM49698U.pdf (accessed 7/10/19);
2009 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at


                                              25
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 28 of 68 PageID 28




                     2014 – 2019 Owner’s Navigation Manuals: “Keep call volume

                      down.      Otherwise, the other party’s voice may be audible

                      outside the vehicle and voice echo may increase.”58

       40.     Toyota Prius.

                     2007 Owner’s Manual: “Keep the volume of the receiving voice

                      down. Otherwise, echo is coming up.” 59

                     2008 – 2009 and 2016 – 2019 Owner’s Manuals: “If the

                      received call volume is overly loud, an echo may be heard.” 60


https://www.toyota.com/t3Portal/document/omnav-s/OM48838U/pdf/OM48838U.pdf (accessed 7/10/19);
2010 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A62U/pdf/OM48A62U.pdf (accessed
7/10/19); 2011 Toyota Highlander HV Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A70U/pdf/OM48A70U.pdf (accessed
7/10/19); 2012 Highlander HV Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48D04U/pdf/OM48D04U.pdf (accessed
7/10/19); 2013 Highlander HV Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A25U/pdf/OM48A25U.pdf (accessed
7/10/19)
58
   2014 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed
7/10/19); 2015 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed
7/10/19); 2016 Highlander, Highlander HV Owner’s Navigation Manual, at 225, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F13U/pdf/OM48F13U.pdf (accessed
7/10/19); 2017 Highlander, Highlander HV Navigation System Owner’s Manual, at 263, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0E020U/pdf/OM0E020U.pdf (accessed
7/10/19); 2018 Highlander, Highlander HV Navigation and Multimedia System Owner’s Manual, at 263,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM0E034U/pdf/OM0E034U.pdf
(accessed 7/10/19); 2019 Highlander, Highlander HV Navigation and Multimedia System Owner’s
Manual, at 263, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM0E050U/pdf/OM0E050U.pdf (accessed 7/10/19).
59
   2007 Toyota Prius Owner’s Manual, at 171, available at
https://www.toyota.com/t3Portal/document/om-s/OM47568U/pdf/OM47568U.pdf (accessed 7/10/19).
60
   2008 Toyota Prius Owner’s Manual, at 272, available at
https://www.toyota.com/t3Portal/document/om-s/OM47613U/pdf/OM47613U.pdf (accessed 7/10/19);
2009 Toyota Prius Owner’s Manual, at 269, available at https://www.toyota.com/t3Portal/document/om-
s/OM47614U/pdf/OM47614U.pdf (accessed 7/10/19); 2016 Toyota Prius through Feb. 2016 Prod.
Owner’s Manual, at 499, available at https://www.toyota.com/t3Portal/document/om-
s/OM47A29U/pdf/OM47A29U.pdf (accessed 7/10/19); 2016 Toyota Prius from Mar. 2016 Prod.


                                                26
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 29 of 68 PageID 29




                     2010 – 2011 Owner’s Manuals: “Keep the volume of the

                      receiving voice down. Otherwise, voice echo will increase.” 61

                     2010 – 2012 Owner’s Navigation Manuals: “Keep the volume of

                      receiving voice down. Otherwise, an echo will be heard and

                      receiving voice can be heard outside of the vehicle.” 62

                     2013 – 2019 Owner’s Navigation Manuals: “Keep call volume

                      down.      Otherwise, the other party’s voice may be audible

                      outside the vehicle and voice echo may increase.” 63


Owner’s Manual, at 499, available at https://www.toyota.com/t3Portal/document/om-
s/OM47B39U/pdf/OM47B39U.pdf (accessed 7/10/19); 2017 Toyota Prius Owner’s Manual, at 497,
available at https://www.toyota.com/t3Portal/document/om-s/OM47B54U/pdf/OM47B54U.pdf (accessed
7/10/19); 2018 Toyota Prius Owner’s Manual, at 503, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B89U/pdf/OM47B89U.pdf (accessed 7/10/19);
2019 Toyota Prius Owner’s Manual, at 513, available at https://www.toyota.com/t3Portal/document/om-
s/OM47C35U/pdf/OM47C35U.pdf (accessed 7/10/19).
61
   2010 Toyota Prius Owner’s Manual, at 343, available at
https://www.toyota.com/t3Portal/document/om-s/OM47668U/pdf/OM47668U.pdf (accessed 7/10/19);
2011 Toyota Prius Owner’s Manual, at 337, available at https://www.toyota.com/t3Portal/document/om-
s/OM47685U/pdf/OM47685U.pdf (accessed 7/10/19).
62
   2010 Toyota Prius Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47605U/pdf/OM47605U.pdf (accessed 7/10/19);
2011 Toyota Prius Navigation Owner’s Manual, at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47699U/pdf/OM47699U.pdf (accessed 7/10/19);
2012 Toyota Prius Navigation Owner’s Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47719U/pdf/OM47719U.pdf (accessed 7/10/19).
63
   2013 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47805U/pdf/OM47805U.pdf (accessed 7/10/19);
2014 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47858U/pdf/OM47858U.pdf (accessed 7/10/19);
2015 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47A72U/pdf/OM47A72U.pdf (accessed
7/10/19); 2016 Toyota Prius Navigation System Owner’s Manual, at 155, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47A41U/pdf/OM47A41U.pdf (accessed
7/10/19); 2017 Toyota Prius Navigation System Owner’s Manual, at 155, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47B62U/pdf/OM47B62U.pdf (accessed
7/10/19); 2018 Toyota Prius Navigation System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47C01U/pdf/OM47C01U.pdf (accessed
7/10/19); 2019 Toyota Prius Navigation and Multimedia System Owner’s Manual (7 in. Screen), at 157,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM47C47U/pdf/OM47C47U.pdf


                                                27
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 30 of 68 PageID 30




        41.     Toyota Prius V.

                       2012 Navigation Owner’s Manual: “Keep the volume of

                        receiving voice down. Otherwise, an echo will be heard . . .” 64

                       2013 – 2017 Navigation Owner’s Manuals: “Keep call volume

                        down.      Otherwise, the other party’s voice may be audible

                        outside the vehicle and voice echo may increase.”65

                       2015 – 2017 Owner’s Manuals: “If the received call volume is

                        overly loud, an echo may be heard.”66

        42.     Toyota Sequoia.

                       2008 – 2009 and 2014 – 2015 Owner’s Manuals: “If the

                        received call volume is overly loud, an echo may be heard.” 67


(accessed 7/10/19); 2019 Toyota Prius Navigation and Multimedia System Owner’s Manual (11.6 in.
Screen), at 152, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM47C48U/pdf/OM47C48U.pdf (accessed 7/10/19).
64
   2012 Toyota Prius V Navigation Owner’s Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47675U/pdf/OM47675U.pdf (accessed 7/10/19)
65
   2013 Toyota Prius V Navigation Owner’s Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47828U/pdf/OM47828U.pdf (accessed 7/10/19); 2014
Toyota Prius V Navigation Owner’s Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47847U/pdf/OM47847U.pdf (accessed 7/10/19); 2015
Toyota Prius V Navigation Owner’s Manual, at 151, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47895U/pdf/OM47895U.pdf (accessed 7/10/19); 2016
Toyota Prius V Navigation Owner’s Manual, at 151, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47B14U/pdf/OM47B14U.pdf (accessed 7/10/19); 2017
Toyota Prius V Navigation Owner’s Manual, at 149, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47B31U/pdf/OM47B31U.pdf (accessed 7/10/19).
66
   2015 Toyota Prius V Owner’s Manual, at 350, available at https://www.toyota.com/t3Portal/document/om-
s/OM47887U/pdf/OM47887U.pdf (accessed 7/10/19); 2016 Toyota Prius V Owner’s Manual, at 352, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B12U/pdf/OM47B12U.pdf (accessed 7/10/19); 2017 Toyota
Prius V Owner’s Manual, at 352, available at https://www.toyota.com/t3Portal/document/om-
s/OM47B23U/pdf/OM47B23U.pdf (accessed 7/10/19).
67
   2008 Toyota Sequoia Owner’s Manual, at 329, available at https://www.toyota.com/t3Portal/document/om-
s/OM34478U/pdf/OM34478U.pdf (accessed 7/10/19); 2009 Toyota Sequoia Owner’s Manual, at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM34471U/pdf/OM34471U.pdf (accessed 7/10/19); 2014 Toyota
Sequoia Owner’s Manual, at 372, available at https://www.toyota.com/t3Portal/document/om-
s/OM34540U/pdf/OM34540U.pdf (accessed 7/10/19); 2015 Toyota Sequoia through Oct. 2014 Prod. Owner’s
Manual (OM3459U), at 370, available at https://www.toyota.com/t3Portal/document/om-


                                                  28
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 31 of 68 PageID 31




                      2008 – 2013 Owner’s Manuals: “Keep the volume of the

                       received voice down. Otherwise, voice echo will increase.” 68

                      2008 Navigation Owner’s Manual: “Keep the volume of

                       receiving voice down. Otherwise, echo is coming up.” 69

                      2009 Navigation Owner’s Manual: “Keep the volume of

                       receiving voice down. Otherwise, echo is coming up.” 70

                      2010 – 2013 Navigation Owner’s Manuals: “Keep the volume of

                       receiving voice down. Otherwise, an echo will be heard . . .” 71



s/OM34549U/pdf/OM34549U.pdf (accessed 7/10/19); 2015 Toyota Sequoia from Nov. 2014 Prod. Owner’s Manual
(OM34565U), at 370, https://www.toyota.com/t3Portal/document/om-s/OM34565U/pdf/OM34565U.pdf (accessed
7/10/19).
68
   2008 Toyota Sequoia Owner’s Manual, at 346; 2009 Toyota Sequoia Owner’s Manual, at 355; 2010
Toyota Sequoia Owner’s Manual (OM34496U), at 403, available at
https://www.toyota.com/t3Portal/document/om-s/OM34496U/pdf/OM34496U.pdf (accessed 7/10/19);
2010 Toyota Sequoia Owner’s Manual (OM34501U), at 405, available at
https://www.toyota.com/t3Portal/document/om-s/OM34501U/pdf/OM34501U.pdf (accessed 7/10/19);
2011 Toyota Sequoia Owner’s Manual (OM34453U), at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM34453U/pdf/OM34453U.pdf (accessed 7/10/19);
2011 Toyota Sequoia Owner’s Manual (OM34523U), at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM34523U/pdf/OM34523U.pdf (accessed 7/10/19);
2012 Toyota Sequoia Owner’s Manual, at 435, available at
https://www.toyota.com/t3Portal/document/om-s/OM34518U/pdf/OM34518U.pdf (accessed 7/10/19);
2013 Toyota Sequoia Owner’s Manual (OM3441U), at 464, available at
https://www.toyota.com/t3Portal/document/om-s/OM34441U/pdf/OM34441U.pdf (accessed 7/10/19);
2013 Toyota Sequoia Owner’s Manual (OM34450U), at 464, available at
https://www.toyota.com/t3Portal/document/om-s/OM34450U/pdf/OM34450U.pdf (accessed 7/10/19).
69
   2008 Toyota Sequoia Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34446U/pdf/OM34446U.pdf (accessed 7/10/19).
70
   2009 Toyota Sequoia Navigation Owner’s Manual, at 130, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34473U/pdf/OM34473U.pdf (accessed 7/10/19).
71
   2010 Toyota Sequoia Navigation Owner’s Manual JBL type with 7 inch screen, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34487U/pdf/OM34487U.pdf (accessed 7/10/19);
2011 Toyota Sequoia Navigation Owner’s Manual JBL type with 7 inch screen, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34507U/pdf/OM34507U.pdf (accessed 7/10/19);
2012 Toyota Sequoia Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34521U/pdf/OM34521U.pdf (accessed 7/10/19);
2013 Toyota Sequoia Owner’s Navigation Manual, at 117, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34530U/pdf/OM34530U.pdf (accessed 7/10/19).


                                                  29
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 32 of 68 PageID 32




                     2014 – 2019 Navigation Owner’s Manuals: “Keep call volume

                      down.      Otherwise, the other party’s voice may be audible

                      outside the vehicle and voice echo may increase.”72

       43.     Toyota Sienna.

                     2007 – 2014 Navigation Owner’s Manuals: “Keep the volume of

                      receiving voice down. Otherwise, echo is coming up.” 73

                     2008 Owner’s Manual has this same language. 74




72
   2014 Toyota Sequoia Owner’s Navigation Manual, at 185, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34543U/pdf/OM34543U.pdf (accessed 7/10/19);
2015 Toyota Sequoia Owner’s Navigation Manual, at 183, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34553U/pdf/OM34553U.pdf (accessed 7/10/19);
2016 Toyota Sequoia Owner’s Navigation Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34578U/pdf/OM34578U.pdf (accessed 7/10/19);
2017 Toyota Sequoia Navigation System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34601U/pdf/OM34601U.pdf (accessed 7/10/19);
2018 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C007U/pdf/OM0C007U.pdf (accessed
7/10/19); 2019 Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 189, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C015U/pdf/OM0C015U.pdf (accessed
7/10/19).
73
   2007 Toyota Sienna Navigation Owner’s Manual, at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45439U/pdf/OM45439U.pdf (accessed 7/9/19);
2008 Toyota Sienna Navigation Owner’s Manual, at 119, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45451U/pdf/OM45451U.pdf (accessed 7/9/19);
2009 Toyota Sienna Navigation Owner’s Manual, at 130, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45454U/pdf/OM45454U.pdf (accessed 7/9/19);
2010 Toyota Sienna Navigation Owner’s Manual, at 130, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45464U/pdf/OM45464U.pdf (accessed 7/9/19);
2011 Toyota Sienna Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45461U/pdf/OM45461U.pdf (accessed 7/9/19);
2012 Toyota Sienna Navigation (Mid) Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45470U/pdf/OM45470U.pdf (accessed 7/9/19);
2013 Toyota Sienna Navigation (Mid) Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45475U/pdf/OM45475U.pdf (accessed 7/9/19);
2014 Toyota Sienna Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45485U/pdf/OM45485U.pdf (accessed 7/9/19).
74
   2008 Toyota Sienna Owner’s Manual, at 345, available at
https://www.toyota.com/t3Portal/document/om-s/OM45455U/pdf/OM45455U.pdf (accessed 7/9/19).


                                                30
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 33 of 68 PageID 33




                    2015 – 2019 Navigation Owner’s Manuals: “Keep call volume

                     down. Otherwise, the other party’s voice may be audible out-

                     side the vehicle and voice echo may increase.”75

                    2009 – 2014 Owner’s Manuals: “Keep the volume of the

                     received voice down. Otherwise, voice echo will increase.” 76

                    2011 – 2014 Owner’s manuals: “If the incoming call volume is

                     overly loud, an echo may be heard.”77

                    2015 – 2017 Toyota slightly changed this language: “If the

                     received call volume is overly loud, an echo may be heard.” 78


75
   2015 Toyota Sienna Navigation Owner’s Manual, at 217, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08003U/pdf/OM08003U.pdf (accessed 7/9/19);
2016 Toyota Sienna Navigation Owner’s Manual, at 227, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08015U/pdf/OM08015U.pdf (accessed 7/9/19);
2017 Toyota Sienna Navigation System Owner’s Manual, at 227,
https://www.toyota.com/t3Portal/document/omnav-s/OM08009U/pdf/OM08009U.pdf (accessed 7/9/19);
2018 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 289, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08021U/pdf/OM08021U.pdf (accessed 7/9/19);
2019 Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 295 (accessed 7/9/19).
76
   2009 Toyota Sienna Owner’s Manual, at 344, available at
https://www.toyota.com/t3Portal/document/om-s/OM45452U/pdf/OM45452U.pdf (accessed 7/9/19);
2010 Toyota Sienna Owner’s Manual, at 344, available at
https://www.toyota.com/t3Portal/document/om-s/OM45462U/pdf/OM45462U.pdf (accessed 7/9/19);
2011 Toyota Sienna Owner’s Manual, at 506, available at
https://www.toyota.com/t3Portal/document/om-s/OM45466U/pdf/OM45466U.pdf (accessed 7/9/19),
2012 Toyota Sienna Owner’s Manual, at 547, available at
https://www.toyota.com/t3Portal/document/om-s/OM45477U/pdf/OM45477U.pdf (accessed 7/9/19);
2013 Toyota Sienna Owner’s Manual, at 561, available at
https://www.toyota.com/t3Portal/document/om-s/OM45472U/pdf/OM45472U.pdf (accessed 7/9/19);
2014 Toyota Sienna Owner’s Manual, at 563, available at
https://www.toyota.com/t3Portal/document/om-s/OM45483U/pdf/OM45483U.pdf (accessed 7/9/19).
77
   2011 Toyota Sienna Owner’s Manual, at 490; 2012 Toyota Sienna Owner’s Manual, at 531; 2013
Toyota Sienna Owner’s Manual, at 545; 2014 Toyota Sienna Owner’s Manual, at 547.
78
   2015 Toyota Sienna Owner’s Manual, at 394, available at
https://www.toyota.com/t3Portal/document/om-s/OM08001U/pdf/OM08001U.pdf (accessed 7/9/19);
2016 Toyota Sienna Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM08013U/pdf/OM08013U.pdf (accessed 7/9/19);
2017 Toyota Sienna Owner’s Manual, at 399, available at
https://www.toyota.com/t3Portal/document/om-s/OM08007U/pdf/OM08007U.pdf (accessed 7/9/19).


                                             31
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 34 of 68 PageID 34




       44.    Toyota Tacoma.

                    2009 – 2011 and 2014 – 2019 Owner’s Manuals: “If the received

                     call volume is overly loud, an echo may be heard.” 79

                    2012 Owner’s Manual: “Keep the volume of the received voice

                     down. Otherwise, voice echo will increase.”80

                    2014 – 2019 Navigation Owner’s Manuals: “Keep call volume

                     down.     Otherwise, the other party’s voice may be audible

                     outside the vehicle and voice echo may increase.”81


79
   2009 Toyota Tacoma Owner’s Manual, at 282, available at
https://www.toyota.com/t3Portal/document/om-s/OM35883U/pdf/OM35883U.pdf (accessed 7/10/19);
2010 Toyota Tacoma Owner’s Manual, at 268, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A51U/pdf/OM35A51U.pdf (accessed 7/10/19);
2011 Toyota Tacoma Owner’s Manual (OM35A34U), at 276, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A34U/pdf/OM35A34U.pdf (accessed 7/10/19);
2011 Toyota Tacoma Owner’s Manual (OM35A58U), at 276, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A58U/pdf/OM35A58U.pdf (accessed 7/10/19);
2014 Toyota Tacoma Owner’s Manual, at 306, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A38U/pdf/OM35A38U.pdf (accessed 7/10/19);
2015 Toyota Tacoma through Oct. 2014 Prod. Owner’s Manual (OM04001U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM04001U/pdf/OM04001U.pdf (accessed 7/10/19);
2015 Toyota Tacoma from Nov. 2014 Prod. Owner’s Manual (OM04009U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM04009U/pdf/OM04009U.pdf (accessed 7/10/19);
2016 Toyota Tacoma Owner’s Manual, at 358, available at
https://www.toyota.com/t3Portal/document/om-s/OM04005U/pdf/OM04005U.pdf (accessed 7/10/19);
2017 Toyota Tacoma Owner’s Manual, at 362, available at
https://www.toyota.com/t3Portal/document/om-s/OM04013U/pdf/OM04013U.pdf (accessed 7/10/19);
2018 Toyota Tacoma Owner’s Manual, at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM04017U/pdf/OM04017U.pdf (accessed 7/10/19);
2019 Toyota Tacoma Owner’s Manual, at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM04021U/pdf/OM04021U.pdf (accessed 7/10/19).
80
   2012 Toyota Tacoma Owner’s Manual, at 343, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A48U/pdf/OM35A48U.pdf (accessed 7/10/19).
81
   2014 Toyota Tacoma Owner’s Navigation Manual, at 147, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A94U/pdf/OM35A94U.pdf (accessed
7/10/19); 2015 Toyota Tacoma Owner’s Navigation Manual, at 151, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04003U/pdf/OM04003U.pdf (accessed 7/10/19);
2016 Toyota Tacoma Owner’s Navigation Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04007U/pdf/OM04007U.pdf (accessed 7/10/19);
2017 Toyota Tacoma Navigation System Owner’s Manual, at 159, available at


                                             32
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 35 of 68 PageID 35




       45.    Toyota Tundra.

                    2007 – 2008 Owner’s Manuals and 2007 – 2008 Navigation

                     Owner’s Manual: “Keep the volume of the receiving voice down.

                     Otherwise, echo is coming up.”82

                    2009 and 2014 – 2019 Owner’s Manuals: “If the received call

                     volume is overly loud, an echo may be heard.” 83

                    2009 – 2013 Owner’s Manuals: “Keep the volume of the

                     received voice down. Otherwise, voice echo will increase.” 84


https://www.toyota.com/t3Portal/document/omnav-s/OM04015U/pdf/OM04015U.pdf (accessed 7/10/19);
2018 Toyota Tacoma Navigation and Multimedia System Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04019U/pdf/OM04019U.pdf (accessed 7/10/19);
2019 Toyota Tacoma Navigation and Multimedia System Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04023U/pdf/OM04023U.pdf (accessed 7/10/19).
82
   2007 Toyota Tundra Owner’s Manual, at 376, available at
https://www.toyota.com/t3Portal/document/om-s/OM34463U/pdf/OM34463U.pdf (accessed 7/10/19);
2008 Toyota Tundra Owner’s Manual, at 379, available at
https://www.toyota.com/t3Portal/document/om-s/OM34477U/pdf/OM34477U.pdf (accessed 7/10/19);
2007 Toyota Tundra Navigation Owner’s Manual, at 101, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34461U/pdf/OM34461U.pdf (accessed 7/10/19);
2008 Toyota Tundra Navigation Owner’s Manual, at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34469U/pdf/OM34469U.pdf (accessed 7/10/19).
83
   2009 Toyota Tundra Owner’s Manual, at 360, available at
https://www.toyota.com/t3Portal/document/om-s/OM34474U/pdf/OM34474U.pdf (accessed 7/10/19);
2014 Toyota Tundra through Feb. 2014 Prod. Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf (accessed 7/10/19);
2014 Toyota Tundra from Mar. 2014 Prod. Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM34561U/pdf/OM34561U.pdf (accessed 7/10/19);
2015 Toyota Tundra Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM34556U/pdf/OM34556U.pdf (accessed 7/10/19);
2016 Toyota Tundra Owner’s Manual, at 336, available at
https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 7/10/19);
2017 Toyota Tundra Owner’s Manual, at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM34594U/pdf/OM34594U.pdf (accessed 7/10/19);
2018 Toyota Tundra Owner’s Manual, at 403, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 7/10/19);
2019 Toyota Tundra Owner’s Manual, at 403, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C017U/pdf/OM0C017U.pdf (accessed 7/10/19).
84
   2009 Toyota Tundra Owner’s Manual, at 376, available at
https://www.toyota.com/t3Portal/document/om-s/OM34474U/pdf/OM34474U.pdf (accessed 7/10/19);


                                             33
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 36 of 68 PageID 36




                     2010 – 2013 Navigation Owner’s Manuals: “Keep the volume of

                      receiving voice down. Otherwise, an echo will be heard and

                      receiving voice can be heard outside of the vehicle.” 85

                     2014 – 2019 Owner’s Navigation Manuals: “Keep call volume

                      down.      Otherwise, the other party’s voice may be audible

                      outside the vehicle and voice echo may increase.”86

       46.     Accordingly, as shown by the above language contained in Toyota’s

Owner’s Manuals and Navigation Owner’s Manuals, Toyota was aware of the Echo


2010 Toyota Tundra Owner’s Manual Through Oct. 2009 Prod., at 430, available at
https://www.toyota.com/t3Portal/document/om-s/OM34495U/pdf/OM34495U.pdf (accessed 7/10/19);
2010 Toyota Tundra Owner’s Manual from Nov. 2009 Prod., at 428, available at
https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 7/10/19);
2011 Toyota Tundra Owner’s Manual, at 432, available at
https://www.toyota.com/t3Portal/document/om-s/OM34510U/pdf/OM34510U.pdf (accessed 7/10/19);
2012 Toyota Tundra Owner’s Manual, at 411, available at
https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 7/10/19);
2013 Toyota Tundra Owner’s Manual, at 441, available at
https://www.toyota.com/t3Portal/document/om-s/OM34491U/pdf/OM34491U.pdf (accessed 7/10/19).
85
   2010 Toyota Tundra Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34481U/pdf/OM34481U.pdf (accessed 7/10/19);
2011 Toyota Tundra Navigation Owner’s Manual Except JBL Type with 7 inch screen, at 124, available
at https://www.toyota.com/t3Portal/document/omnav-s/OM34513U/pdf/OM34513U.pdf (accessed
7/10/19); 2012 Toyota Tundra Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34527U/pdf/OM34527U.pdf (accessed 7/10/19);
2013 Toyota Tundra Owner’s Navigational Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34533U/pdf/OM34533U.pdf (accessed 7/10/19).
86
   2014 Toyota Tundra Owner’s Navigation Manual, at 147, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34536U/pdf/OM34536U.pdf (accessed 7/10/19);
2015 Toyota Tundra Owner’s Navigation Manual, at 149, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34559U/pdf/OM34559U.pdf (accessed 7/10/19);
2016 Toyota Tundra Owner’s Navigation Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34572U/pdf/OM34572U.pdf (accessed 7/10/19);
2017 Toyota Tundra Navigation System Owner’s Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34596U/pdf/OM34596U.pdf (accessed 7/10/19);
2018 Toyota Tundra Navigation and Multimedia System Owner’s Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C003U/pdf/OM0C003U.pdf (accessed
7/108/19); 2019 Toyota Tundra Navigation and Multimedia System Owner’s Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C019U/pdf/OM0C019U.pdf (accessed
7/10/19).


                                                34
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 37 of 68 PageID 37




Defect since at least 2007. If Toyota had been unaware of the Echo Defect, it would

not have been able to include the above provisions in its Owner’s Manuals and

Navigation Owner’s Manuals.

      47.   Despite this knowledge, Toyota does not inform purchasers of Toyota

Vehicles that the “voice echo” is actually experienced by the person calling the

driver—not the driver of the Toyota vehicle; that references to an echo in the

manuals of the Class Vehicles were to an echo that people making calls to the Class

Vehicles would experience (as opposed to the drivers); the severity of the echo, so

that consumers would understand that the Echo Defect could prevent them from

carrying out conversations using the Bluetooth system; that Toyota did not have

an adequate solution for the Echo Defect; and that a workaround proposed by

Toyota required the Toyota owner to adjust the phone volume after making or

receiving the call, which would be dangerous and would even be illegal in Florida

work or school zones, as well as in many other states.

B.    Toyota’s Knowledge of the Echo Defect from Online Forums and
      Customer Complaints.

      48.   Toyota’s knowledge of the Echo Defect is also evidenced by the online

forums related to Toyota in which customers have—for years—complained of the

Echo Defect.

      49.   Toyota routinely monitors and/or should have been monitoring the

internet for complaints about Toyota vehicles.

      50.   As described by Toyota’s Chief Information Officer in 2013, Toyota

uses “social media monitoring and sentiment-analysis tools,” which it correlates

                                        35
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 38 of 68 PageID 38




with Toyota’s “own internal data to look for new insights.” 87 For example, Toyota

uses this “data analysis across many areas,” including “service [and] quality.” 88

Additionally, “[b]y analyzing free-form text, [Toyota] can learn what customers

think of specific vehicles, like the new Avalon. In the quality area, [Toyota] can

look for information like whether new-car owners are hearing a slight rattle and

pass that on to our quality engineers.”89

       51.     Various customer complaints about the Echo Defect can be found

online.

       52.     On January 8, 2017, an owner of a 2015 Toyota Highlander

complained about the Echo Defect on apple.com:

               I have a 2015 Toyota Highlander. When I use my iPhone 6S
               (iOS 10.2) via hands-free Bluetooth connection, there is a echo
               on the phone that makes it very hard for the other person to
               hear me. Has anyone figured out how to solve this problem?90

       53.     The website indicates that 958 people had a similar question.

       54.     The first response to the question, posted on January 10, 2017, directs

the consumer to contact the car stereo manufacturer. 91

       55.     Other Toyota owners made similar complaints and indicated that they

alerted Toyota of the Echo Defect, and Toyota was unable to fix it:




87
   https://www.cio.com/article/2383143/toyota-goes-all-in-with-social-media-monitoring.html (accessed
3/29/21).
88
   Id.
89
   Id.
90
   https://discussions.apple.com/thread/7820825 (accessed 3/23/21).
91
   Id. (click “Helpful Answers” then “All replies”) (accessed 3/23/21)


                                                  36
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 39 of 68 PageID 39




               [April 3, 2017]
               I have the same issue with my 2015 Toyota highlander- it
               started about 3 months ago- - went to Toyota- they updated
               the software on Highlander. Unpaired and re-paired IOS
               device and Highlander Bluetooth-updated IOS-reset network
               settings- still have issue--turning down sound in car helps
               somewhat but still echo.92

               [December 6, 2017]
               I also have the problem using bluetooth in my 2015 toyota
               highlander only in the last couple months. Toyota
               suggested turning volume down that seemed to help. I tried
               bluetooth phone call with older iPhone and also got the
               problem making me think it is a problem with the car
               bluetooth connections or volume - not the phone?? Open to
               all solutions.93

       56.     Other similar complaints and indications that customers contacted

Toyota about the Echo Defect are found on other forums, including a website called

TOYOTANATION.com, which has various threads regarding the Echo Defect:

               [October 26, 2017]
               Just got my ‘18 Camry XLE, and am having MAJOR issues
               with the 'echoback' . . . .

               I wrote a note to Toyota but who knows when/if it will be
               answered... this is unacceptable. iPhone 8s are out now -
               wonder how they are doing with this system? 94

               [November 28, 2017]
               We also all need to keep calling toyota and have them register
               the complaint.95

               [April 2, 2018]
               I told the dealer about the Bluetooth echo issue a couple of
               months ago. . . . [Later] I called from the car to Toyota
               headquarters and let them here it first hand. I then called the
               dealer ship and let the customer service rep hear it first hand.

92
   Id. (emphasis added).
93
   Id.
94
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/
(accessed 3/23/21).
95
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/page-2
(accessed 3/23/21).


                                                 37
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 40 of 68 PageID 40




               The service manager finally calls me back hours later and says
               he is looking into it and will call me back tomorrow. I told him
               when he does I will talk to him from the car so he can hear it .
               . . .96

               [May 8, 2018]
                . . . .The echo was so bad I called and complained. . . . 97

               [October 24, 2018]
               I’ve been experiencing this [echo] on my 2018 Toyota
               Highlander. I’ve tried various phone settings, taken it to the
               dealership, they monkeyed with the settings gave it back to
               me, still a horrible echo. . . . I called Toyota and they opened a
               case for me. They need to fix this.98

C.     Toyota’s Knowledge of the Echo Defect Evidenced by Its 2017
       Technical Service Bulletin.

       57.     On December 1, 2017, Toyota Sales issued a Technical Service Bulletin

(TSB) related to the Echo Defect in the 2018 Camry and Camry HV models (the

“2017 TSB”).99

       58.     In the 2017 TSB, Toyota acknowledged the Echo Defect and initiated

an exchange program to replace the head units, but limited the replacement only

to the 2018 Camry and Camry HV:

               Some 2018 model year Camry and Camry HV vehicles may
               exhibit a condition where the incoming caller will hear an
               echo during a Bluetooth call through the head unit. This
               applies to Panasonic head units equipped with JBL. Updated
               head units are available through the exchange program to




96
   https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-
replaces-the-head-unit-by-dealer.1597506/ (accessed 3/23/21)
97
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/page-2
(accessed 3/23/21).
98
   https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-
replaces-the-head-unit-by-dealer.1597506/page-4 (accessed 3/23/21).
99
   The 2017 TSB is available at https://static.nhtsa.gov/odi/tsbs/2017/MC-10131627-9999.pdf (accessed
3/23/21).


                                                  38
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 41 of 68 PageID 41




               address this condition. Follow the Repair Procedure in this
               bulletin to address this condition. 100

       59.     Toyota’s replacement of its head units per the 2017 TSB appears to

have resolved the Echo Defect for 2018 Camry owners:

               [April 19, 2018]
               Had a 4 PM appointment to replace the radio on the XSE. . . .
               Radio replaced and I was back on my way by 5:30 PM.
               I did NOT leave the dealership right away. I sat there and
               confirmed the phone was fixed, placing several calls to
               different people with iPhone and Android cell phones as well
               as land lines. The echo is non-existent, so the fix works.
               [April 27, 2018]
               I went in today to have [the head unit] replaced, and after
               install, all issues are resolved! No echo, confirmed with two
               separate callers at volumes higher than 45/50. Bluetooth
               audio works exactly as intended.
               [May 29, 2018]
               SEVEN months of drama, and I finally have a new head unit.
               I made 1 call and received 3 on my drive home from the dealer.
               NO MORE ECHO!
               [June 17, 2018]
               Had mine replaced no more echo and better sounding radio
               [February 15, 2019]
               Got my new head unit installed Monday. The issue is GONE!!!
               Bluetooth works perfectly and my call quality is great. 101

       60.     Toyota’s knowledge of the Echo Defect is evidenced by the 2017 TSB.




100
   Id.
101
   https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-
replaces-the-head-unit-by-dealer.1597506/ (Pages 2-5) (accessed 3/23/21).


                                                39
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 42 of 68 PageID 42




D.        Toyota’s Knowledge of the Echo Defect Evidenced by Customer
          Complaints Made Directly to Toyota

          61.      Toyota has also received numerous complaints over the past 5 years

directly from its customers regarding the Echo Defect in the Class Vehicles and the

inability of Toyota’s proposed workarounds to resolve the problem.

          62.      Toyota has knowledge of and keeps logs of such complaints, which are

currently in its possession.

E.        Toyota’s Knowledge of the Echo Defect Evidenced by Its 2018
          and 2020 “Tech Tips,” Which Fail to Provide an Adequate Fix to
          the Echo Defect

          63.      Despite the apparent success of the 2018 Camry replacement program

provided by the 2017 TSB, Toyota did not expand the replacement program to any

of the other Class Vehicles.

          64.      Instead, Toyota prepared a “Tech Tip” dated March 9, 2018, with the

subject “Bluetooth Hands Free Call Echo.”102

          65.      The “Tech Tip” states that it applies to the following “Applicable

Vehicles”: 2016-2018 Highlander; 2017-2018 Avalon; 2016-2018 Sienna; 2016-

2018 Prius V; 2016-2018 Tacoma; 2016-2018 Sequoia; 2016-2018 Prius; 2016-

2018 Tundra; 2017-2018 Avalon HV; 2018 Yaris; 2017-2018 4Runner; 2016-2018

Highlander HV.

          66.      In the “Tech Tip,” Toyota states: “Some customers may experience

echoing on the line calling the vehicle when using Bluetooth Hands Free. This is



102
      See Ex. A.


                                             40
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 43 of 68 PageID 43




caused by the phone Hands Free volume being too low. These settings may need

to be reapplied any time the phone is paired to a new head unit, a phone update is

applied, or the phone is un-paired and re-paired.”                         The “head unit” is the

component of the Bluetooth system located in the dashboard.

           67.    This “Tech Tip” makes the following recommendation: “Initiate a

phone call and increase the volume on the phone to max volume using the volume

up button on the side of the phone, then lower the head unit volume to 45 or lower.”

           68.    On November 19, 2020, Toyota published another “Tech Tip” with the

subject “Bluetooth Hands Free Call Echo.” This “Tech Tip” repeated the conditions

and recommendations from the first “Tech Tip,” and added the 2019 models of the

Toyota Tacoma, 4Runner, Prius, Highlander, Highlander HV, Tundra, Sienna, and

Sequoia.103

           69.    While the “Tech Tips” specify which volume control to lower, altering

the volume on the phone or head unit is not an actual fix of the Echo Defect, as it

does nothing to solve the underlying problem in the hands-free phone system.

           70.    Moreover, following the “Tech Tip” recommendation means the

volume on the head unit must be lowered to such a low level that it can be difficult

or impossible for the Toyota driver to hear the call, especially where there is

background road noise.

           71.    Toyota had been providing the same recommendation prior to

publishing the “Tech Tip” despite complaints saying that turning the volume below


103
      Available at https://static.nhtsa.gov/odi/tsbs/2020/MC-10184555-9999.pdf (accessed 3/18/21).


                                                     41
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 44 of 68 PageID 44




45 did not eliminate the echo and could result in not being able to hear the caller

while in the car:




               [October 30, 2017]
               When the volume is turned down, I cannot hear incoming
               conversation. When it is turned up, it echoes back (severely)
               to the person calling my car. . . .

               We’ve had the issue on two Camrys now... my wife’s older one
               and my new one - and it did the same thing whether we were
               using Blackberries or iPhones.

               [November 28, 2017]
               Maxing out the in-call volume and keeping the speaker
               volume to 46 seems to reduce echo significantly, but not
               eliminate it completely. Still waiting for a TSB to drop on this
               subject...104

       72.     Furthermore, if the driver followed the “Tech Tip” while driving the

vehicle, it would be difficult, dangerous, and if the driver were in Illinois and many

other parts of the United States, illegal.

       73.     That is because the instructions require the driver to adjust the

volume of the phone after the call is initiated. The driver would therefore have to




104
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/
(accessed 3/23/21); https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-
only.1530186/page-2 (accessed 3/23/21).


                                                  42
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 45 of 68 PageID 45




find the phone, pick it up and adjust the volume while driving, resulting in a

dangerous distraction.

        74.     Furthermore, since January 1, 2014, it has been illegal in Illinois to

use a hand-held wireless telephone, other than in hands-free or voice-operated

mode, while operating a motor vehicle on a roadway. See 625 ILCS 5/12-610.2.

        75.     Twenty-four other states, the District of Columbia, Puerto Rico, Guam

and the U.S. Virgin Islands also prohibit all drivers from using hand-held

cellphones while driving, according to the National Conference of State

Legislatures.105

        76.     Therefore, a driver of a Class vehicle could not legally make or receive

a telephone call while operating the vehicle using Toyota’s purported “fix” for the

Echo Defect because he or she could not do so without holding and adjusting the

phone.

        77.     The “Tech Tips” do not provide an adequate fix to the Echo Defect, but

both evidence Toyota’s knowledge of the Echo Defect.                          Because, as Toyota

acknowledges, changing the volume on the head unit can reduce the echo on the

other end of the phone call, there is no question that the Echo Defect results from

a design and/or manufacturing defect in Toyota’s hands-free phone system, and

not in either persons’ phone.




105
   https://www.ncsl.org/research/transportation/cellular-phone-use-and-texting-while-driving-laws.aspx
(accessed 3/19/2021).


                                                  43
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 46 of 68 PageID 46




F.         Toyota’s Knowledge of the Echo Defect Evidenced by Its 2019
           “Tech Tip,” Which Fail to Provide an Adequate Fix to the Echo
           Defect

           78.     Toyota issued another Tech Tip on September 18, 2019 (the “2019

Tech Tip”) related to the party calling, inter alia, “hear[ing] background noise and

weak echoes when listening to your voice”; “hear[ing] background noise and strong

echoes when listening to your voice”; “hear[ing] a lot of background noise and

weak echoes when listening to your voice”; and “hear[ing] a lot of background

noise and strong echoes when listening to your voice.” 106

           79.     The 2019 Tech Tip recommends adjusting the “voice quality type”

settings; however, it acknowledges that doing so may have negative effects

including, a drop in voice volume for caller and receiver and sound quality

deterioration at low and high levels. Id.

           80.     The 2019 Tech Tip further acknowledges that if the quality of phone

calls decreases due to the recommendation, the settings should be returned.

       The Echo Defect is a Material Fact that Toyota Failed to Disclose

           81.     As set forth above, Toyota was aware of the Echo Defect in its vehicles

since at least 2007.

           82.     Even if Toyota had been unaware of the Echo Defect, which it was not,

the Echo Defect would have been known to it upon reasonable inquiry. As shown

by its Owner’s Manuals and Navigation Owner’s Manuals, testing the hands-free




106
      See https://static.nhtsa.gov/odi/tsbs/2019/MC-10166024-9999.pdf, at 2-3 (accessed 7/21/21).


                                                     44
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 47 of 68 PageID 47




phone systems in its vehicles for the existence of an echo is an act that Toyota

performs.

      83.    The existence of the Echo Defect is a material fact, because a

reasonable consumer would likely consider it important to know, when purchasing

or leasing a vehicle, that the hands-free phone system in the vehicle results in the

person on the other end of a phone call hearing a severe echo when he or she

speaks, so that the hands-free phone system is not usable.

      84.    Furthermore, the existence of the Echo Defect is also a material fact

because a reasonable consumer would likely be induced to change his or her

decision to purchase or lease one of Toyota’s vehicles based on knowing that the

hands-free phone system in that vehicle results in the person on the other end of a

phone call hearing a severe echo when he or she speaks, so that the hands-free

phone system is not usable

      85.    Although it has known about the Echo Defect since at least 2007,

Toyota failed to inform Plaintiff and Class Members of the Echo Defect prior to

their purchases or leases of Toyota’s vehicles and has failed to repair Plaintiff’s and

Class Members’ vehicles to alleviate the Echo Defect.

      86.    For example, despite having a webpage specifically entitled

“Bluetooth Support,” Toyota failed to make any disclosure relating to the Echo

Defect on this webpage. Nor did Toyota make any disclosure relating to the Echo

Defect in its brochures listing the features of each model of the Class Vehicles, or

on the specification documents related to each particular Class Vehicle.


                                          45
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 48 of 68 PageID 48




      87.    In the unlikely event that a consumer viewed one of Toyota’s Owner’s

Manuals or Navigation Owner’s Manual prior to buying or leasing one of Toyota’s

vehicles (and managed to find the references to an echo set forth above after

making his or her way through hundreds of pages), he or she still would not have

received sufficient information regarding the Echo Defect to be adequately

informed. While the Owner’s Manual references evidence Toyota’s knowledge of

the Echo Defect, they do not adequately describe the severity of the Echo Defect,

such that a reasonable consumer would understand that the Echo Defect makes

the hands-free phone system virtually unusable. Nor does the information in the

manual specify which volume control to keep down—the phone’s volume setting or

the vehicle’s volume setting—or explain that the phone volume must be turned

down after the call is made, which is dangerous and is illegal in Florida school and

work zones and many other parts of the United States.

      88.    Toyota also did not make any disclosures relating to the Echo Defect

on its webpage with the headline “Drive Safely with Hands Free In-Car Navigation

& Calling,” or on any other easily accessible webpage specifically relating to its

Bluetooth hands-free system, nor did Toyota notify its dealers that they should

inform potential purchasers of the Class Vehicles about the Echo Defect prior to

selling a vehicle.

      89.    When Toyota acknowledged the Echo Defect in 2017, it limited its

hardware/software replacement program only to the 2018 Toyota Camry and 2018

Toyota Camry HV models.


                                        46
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 49 of 68 PageID 49




      90.    Toyota should have disclosed to consumers, and directed its dealers

to disclose to consumers, that when the driver of a Class Vehicle uses the Bluetooth

hands-free phone system to make or receive a phone call, the person on the other

end of the phone call will hear an echo of his or her own words. Toyota also should

have disclosed, and directed its dealers to disclose, the severity of the echo, so that

consumers would understand that the Echo Defect prevents them from being able

to carry on a conversation; that references to an echo in the manual were to an echo

that people making calls to the Class Vehicles would experience (as opposed to the

driver); that Toyota did not have an adequate solution for the Echo Defect.

      91.    Toyota should also have disclosed to consumers, and directed its

dealers to disclose to consumers, that, although there is a workaround that may

partially mitigate the problem, using that workaround while driving would be

difficult, dangerous and illegal in many parts of the United States, and, in any

event, even with the workaround, phone conversations would still be difficult,

dangerous and illegal in Florida school and work zones and in many other parts of

the United States.

      92.    By failing to make adequate disclosures on its webpages or other

materials provided to consumers, and by failing to direct its dealers to make these

disclosures, Toyota prevented consumers from learning about the existence and

nature of the Echo Defect prior to their purchases or leases.




                                          47
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 50 of 68 PageID 50




           93.     As a result, Toyota obtained money from consumers through their

purchases or leases of Class Vehicles in transactions in which Class Members

lacked material information relevant to their purchases or leases.

           94.     Plaintiff and Class Members have been damaged by Toyota’s conduct

and omissions because they purchased or leased a Class Vehicle of a quality

different than promised and, in some instances, have been charged to correct the

Echo Defect.

           Toyota Modifies Bluetooth Software in New Toyota Models

           95.     Beginning with certain 2019 models of the Class Vehicles, and in all

2020 models, Toyota began offering Class Vehicles with Apple CarPlay hardware

and software (“Apple CarPlay”). 107

           96.     Upon information and belief, phone calls made via Apple CarPlay do

not manifest the Echo Defect.

           97.     A Class Vehicle cannot be retrofitted with Apple CarPlay without first

purchasing the Apple CarPlay hardware and software, and the system should be

installed by a professional.

           98.     Toyota has not initiated any corrective campaign to retrofit Class

Vehicles with Apple CarPlay.

                                      Plaintiff’s Experience

           99.     By at least January 2019, Toyota knew that its 2019 Toyota

Highlander models utilized the same Bluetooth hands-free hardware and software


107
      https://www.apple.com/ios/carplay/available-models/ (accessed 3/19/21).


                                                     48
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 51 of 68 PageID 51




as the previous models and that no modifications had been made to the system to

correct the Echo Defect.

      100.   In March of 2019, Plaintiff purchased a 2019 Toyota Highlander from

Coggin Toyota, in Jacksonville, Florida (“Plaintiff’s Vehicle”).

      101.   Plaintiff’s Vehicle does not have Apple CarPlay.

      102.   Plaintiff was not aware of the Echo Defect, and was not made aware

of the Echo Defect by Toyota, prior to purchasing Plaintiff’s Vehicle.

      103.   None of the information that Plaintiff reviewed from Toyota, or

provided from the Toyota salesman disclosed:

             A.    the existence of the Echo Defect;

             B.    that it was people making calls to the Class Vehicles, including

      the 2019 Tundra, that could experience the Echo Defect;

             C.    the severity of the Echo Defect;

             D.     that the severity of the Echo Defect could prevent people from

      carrying out conversations using the Bluetooth system;

             E.    that references to an echo in the manual were to an echo heard

      by people making calls to the Class Vehicles, including the 2019 Tundra (as

      opposed to being heard by the driver);

             F.     that Toyota did not have an adequate solution for the Echo

      Defect; or

             G.     that the workaround proposed by Toyota required the Toyota

      owner to adjust the phone volume after making or receiving the call, which


                                         49
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 52 of 68 PageID 52




      would be dangerous and even illegal in Florida school and work zones and

      in many other parts of the United States

      104.   Because of the undisclosed defect, Plaintiff’s Vehicle is worth less than

what she actually paid for it. The market value of a vehicle with a functioning

hands-free phone system is higher than the market value of an otherwise identical

vehicle that does not have a functioning hands-free phone system.

      105.   Toyota should have disclosed the above facts to Plaintiff.

      106.   Had Plaintiff been aware of the defect, she could have obtained a

better price in the marketplace.

      107.   Only after Plaintiff purchased the Vehicle did Plaintiff become aware

of the Echo Defect, which rendered impossible any use of the hands-free phone

system to make or receive calls.

       Toyota’s Practices Violated Established Ethical Standards

      108.   Toyota’s practice of selling or leasing vehicles with defective hands-

free phone systems as described herein, without disclosing the defect prior to the

time of sale or lease to consumers, as alleged herein, violates generally accepted

ethical principles of business conduct.

      109.   The basis for the allegation that it was unethical to engage in the above

practices comes, in part, from established ethical principles recognized by the

Direct Marketing Association (“DMA”), the leading industry association for

companies that, like Toyota, market directly to consumers, and the American




                                          50
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 53 of 68 PageID 53




Marketing Association, “the leading organization for marketers [and] the trusted

go-to resource for marketers and academics.”108

                                DMA Ethical Guidelines

       110.    DMA published principles of ethical business practices in Direct

Marketing Association’s Guidelines for Ethical Business Practices (“DMA Ethical

Guidelines”) (2014), Exhibit B, which is incorporated herein by reference.

       111.    These Ethical Guidelines “are intended to provide individuals and

organizations involved in direct marketing in all media with generally accepted

principles of conduct.” Id. at 2.

       112.    The Ethical Guidelines apply to all marketers, not just those that

belong to DMA. DMA states that they “reflect DMA’s long-standing policy of high

levels of ethics and the responsibility of the Association, its members, and all

marketers to maintain consumer and community relationships that are based on

fair and ethical principles.” Id. (emphasis added).

       113.    DMA’s Ethical Guidelines are set forth in a series of “Articles,” each of

which states a separate ethical principle.

       114.    Article #1 of DMA’s Ethical Guidelines is “HONESTY AND CLARITY

OF OFFER.” It states: “All offers should be clear, honest and complete so that the

consumer may know the exact nature of what is being offered . . . . ”




108
   https://www.crunchbase.com/organization/american-marketing-association#section-overview
(accessed 7/2/2019).


                                                51
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 54 of 68 PageID 54




      115.   By not giving potential purchasers or lessees any information about

the Echo Defect prior to their purchase or lease of a Toyota vehicle, Toyota violated

this principle because their offer was not clear, honest and complete.

      116.   Article #2 of DMA’s Ethical Guidelines is “ACCURACY AND

CONSISTENCY.” It states: “Simple and consistent statements or representations

of all the essential points of the offer should appear in the promotional material.

The overall impression of an offer should not be contradicted by individual

statements, representations or disclaimers.”

      117.   DMA has published a companion volume to its Ethical Guidelines

called Do the Right Thing: A Companion to DMA’s Guidelines for Ethical Business

Practice (Revised January 2009) (“Do the Right Thing”), Exhibit C, incorporated

herein by reference. That volume is intended to “give [] direct marketers advice on

how to assure their business practices comply with” the Ethical Guidelines. Do the

Right Thing at 2.

      118.   In Do the Right Thing, DMA elaborates on Article #2 of its ethical

principles. It states, “Keep in mind that a disclaimer or disclosure alone usually is

not enough to remedy a misleading or false claim.”

      119.   By not including any information about the Echo Defect in material

that it made available to consumers prior to their purchases or leases of Toyota’s

vehicles, Toyota violated the ethical principle in DMA’s Article #2 because the

information Toyota provided did not contain all the essential points of the offer. It

omitted the point that many of its vehicles contain the Echo Defect, which it waited


                                         52
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 55 of 68 PageID 55




to inform purchasers or lessees of until after they had purchased or leased their

vehicles.

        120.     In July 2018, DMA (then going by the name “Data & Marketing

Association”) was acquired by the Association of National Advertisers (“ANA”),

“one of the oldest and most venerated trade association in the marketing

industry.”109 ANA adopted DMA’s Ethical Guidelines, which it publishes on its web

site as Part II of its Member Principles under the heading, “Marketing.” 110 Thus,

these ethical principles are still current and applicable.

                                     AMA Statement of Ethics

        121.     The American Marketing Association (“AMA”) “commits itself to

promoting the highest standard of professional ethical norms and values . . . .”

Exhibit D.111 As such, it has published its “Statement of Ethics.” Id. AMA states

that “marketers are expected to embrace the highest professional ethical norms

and the ethical values implied by our responsibility toward multiple stakeholders

(e.g., customers . . . .).” Id. Thus, the Statement of Ethics contains “Ethical

Norms,” which “are established standards of conduct that are expected and

maintained by society and/or professional organizations.” Id.

        122.     The AMA’s Ethical Norms state that marketers must “consciously

avoid [] harmful actions and omissions,” “striv[e] for good faith and fair dealing,”




109
    https://www.ana.net/content/show/id/49074 (accessed 7/2/2019).
110
    https://thedma.org/accountability/ethics-and-compliance/dma-ethical-guidelines/ (accessed 7/2/2019)
111
    Available at https://www.ama.org/codes-of-conduct/ (accessed 7/2/2019).


                                                        53
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 56 of 68 PageID 56




“avoid [] deception in . . . pricing, communication, and delivery of distribution,”

and affirm “core values” of honesty, . . . fairness [and] transparency.”

      123.   By not including any information about the Echo Defect in material

that it made available to consumers prior to their purchases or leases of Toyota’s

vehicles, Toyota violated these Ethical Norms because, among other reasons, it did

not strive (or achieve) good faith and fair dealing, did not avoid deception in

communication, and did not affirm the core values of honesty, fairness and

transparency.

      124.   The AMA has also published “Ethical Values,” which “represent the

collective conception of what communities find desirable, important and morally

proper.” Id. AMA states that marketers’ Ethical Values include honesty, meaning

“[s]triv[ing] to be truthful in all situations and at all times” and “[h]onoring our

explicit and implicit commitments and promises.”

      125.   Another Ethical Value, according to the AMA, is fairness, which

includes “[r]epresent[ing] products in a clear way in selling, advertising and other

forms of communication,” “avoid[ing] false, misleading and deceptive promotion,”

and “[r]efusing to engage in ‘bait-and-switch’ tactics.” Id.

      126.   Yet another Ethical Value, according to the AMA, is “Transparency,”

which includes “[s]triv[ing] to communicate clearly with all constituencies.” Id.

      127.   By not disclosing any information regarding the Echo Defect in

material that it made available to consumers prior to their purchases or leases of

Toyota’s vehicles, Toyota violated these Ethical Values, because, among other


                                         54
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 57 of 68 PageID 57




reasons, it was not truthful (to say nothing of not striving to be truthful) in all

situations, did not honor its explicit and implicit commitments and promises, did

not represent its products in a clear way, did not avoid false, misleading and

deceptive promotion, and did not communicate clearly.

                        CLASS ACTION ALLEGATIONS

      128.   Plaintiff brings this action on her own behalf and as a class action on

behalf of all similarly-situated Florida owners and lessees of Class Vehicles,

pursuant to Fed. R. Civ. P. 23(a) and (b)(2) and/or (b)(3). Issues in this litigation

are also properly maintainable pursuant to Fed. R. Civ. P. 23(c)(4).

      129.   Specifically, Plaintiff seeks to represent the following Class (the

“Class”):

             All persons who reside in Florida who, within the applicable period
             of limitations preceding the filing of this lawsuit to the date of class
             certification, purchased or leased a “Class Vehicle.”

      130.   A “Class Vehicle” is defined as a Toyota 4Runner, Avalon, Avalon HV,

Camry, Camry HV, Carolla, Highlander, Highlander HV, Mirai, Prius, Prius C,

Prius Prime, Prius V, RAV4, RAV4 HV, Sequoia, Sienna, Tacoma, Tundra, or Yaris

that (a) included a Bluetooth hands-free system; (b) was not initially equipped with

Apple CarPlay; and (c) has not had a head unit replaced at Toyota’s expense. The

2018 Toyota Camry and 2018 Toyota Camry HV are excluded from the definition

of Class Vehicle.

      131.   Excluded from the Class are officers, directors and employees of

Toyota, counsel and members of the immediate families of counsel for Plaintiff



                                            55
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 58 of 68 PageID 58




herein, and the judge presiding over this action and any member of the judge’s

immediate family.

      132.   Plaintiff reserves the right to re-define the Class and/or Class Vehicles

prior to class certification.

      133.   Numerosity. The members of the proposed Class are so numerous

that joinder of all members is impracticable.        The precise number of Class

Members is unknown at this time, as such information is in the exclusive control

of Toyota. Upon information and belief, however, and based on Toyota’s market

share and the number of vehicles sold or leased in Florida each year, Plaintiff

estimates that the Class is comprised of (at minimum) thousands of members. As

such, numerosity within the meaning of Rule 23(a)(1) is established.

      134.   Common Questions of Law and Fact and Predominance.

Numerous questions of law and fact are common to Plaintiff and the Class

Members within the meaning of Rule 23(a)(2), the answers to which are applicable

classwide, and these common questions predominate over any individual

questions within the meaning of Rule 23(b)(3). Such common legal and factual

questions include, but are not limited to:

             a.     Whether the Class Vehicles sold or leased by or on behalf of
                    Toyota have the Echo Defect described herein;

             b.     When Toyota first learned of the Echo Defect;

             c.     Whether Toyota omitted relevant information regarding the
                    Echo Defect from its communications with consumers prior to
                    their purchases or leases;



                                         56
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 59 of 68 PageID 59




             d.     Whether and to what capacity Toyota is able to repair the Echo
                    Defect and whether it results from a design or manufacturing
                    defect;

             e.     Whether Toyota has unjustly profited from the sale and/or
                    lease of vehicles with defective hands-free phone systems;

             f.     Whether Toyota’s actions described herein constitute an unfair
                    and/or deceptive trade practice within the meaning of
                    FDUTPA;

             g.     Whether Plaintiff and the Class are entitled to compensatory
                    damages and/or restitution and/or disgorgement, and the
                    amount of such damages based on Toyota’s sale and/or lease of
                    vehicles with defective hands-free phone systems;

             h.     Whether injunctive and/or declaratory or other equitable relief
                    is warranted under FDUTPA.

      135.   Typicality. Plaintiff’s claims are typical of the claims of the Class

Members within the meaning of Rule 23(a)(3). Plaintiff’s claims is based on the

same legal injury as those of the Class, all of whom have suffered damages as a

result of Toyota’s unfair acts and omissions in failing to disclose the Echo Defect

prior to their purchases or leases of Toyota’s vehicles. Moreover, Plaintiff is not

subject to any unique affirmative defenses that will overwhelm the litigation. As

such, Rule 23’s typicality prerequisite is satisfied.

      136.   Adequacy of Representation. Plaintiff will fairly and adequately

represent and protect the interests of the proposed Class. Moreover, Plaintiff has

retained counsel with substantial experience in prosecuting complex litigation and

consumer class actions. Plaintiff and counsel are committed to prosecuting this



                                          57
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 60 of 68 PageID 60




action vigorously on behalf of the Class, and do not have any interests that are

contrary to or in conflict with those of the Class they seek to represent. As such,

adequacy of representation is satisfied within the meaning of Rule 23(a)(4).

      137.   Superiority. A class action is superior to all other available methods

for fair and efficient adjudication of this controversy.      Plaintiff knows of no

difficulty to be encountered in the management of this action that would preclude

its maintenance as a class action. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and varying adjudications

concerning the subject of this action, and would be a waste of judicial and party

resources. Absent a class action, the vast majority of Class Members likely would

not be in a position to litigate their claims individually and would have no effective

remedy at law through which to vindicate their claims against Toyota and be made

whole, particularly given the disparity between individual recovery versus the time,

costs, and expense of litigating against a well-resourced, multinational corporation

such as Toyota. Further, Class treatment will conserve the resources of the courts

and the litigants, and further efficient adjudication of Class Member claims. As

such, class treatment is superior to any alternative form of adjudication within the

meaning of Rule 23(b)(3).

      138.   Moreover, Toyota has acted and refused to act in a manner generally

applicable to the class—namely, by failing to disclose the Echo Defect prior to

purchase and refusing to remedy the Echo Defect of vehicles purchased by Class




                                         58
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 61 of 68 PageID 61




Members—such that final injunctive and/or corresponding declaratory relief is

appropriate for the Class as a whole.

      139.    Class Action on Limited Issues. Because there are common

individual issues among the Class, it is appropriate for this action to be maintained

as a class action with respect to particular issues if necessary.

     COUNT I: Violation of the Florida Deceptive and Unfair Trade
                             Practices Act

      140.    Plaintiff incorporates by reference each of the allegations contained in

the preceding paragraphs.

      141.    Each Class Vehicle is “property” or “goods” pursuant to Fla. Stat. §

501.203(8).

      142.    By advertising, offering for sale, sale, solicitating, providing and/or

distributing the Class Vehicles, Toyota engages in “trade” or “commerce” pursuant

to Fla. Stat. § 501.203(8).

      143.    As set forth herein, Toyota has known about the Echo Defect since at

least 2007. Yet it failed to inform Plaintiff and the Class about the Echo Defect

prior to their purchases or leases of Toyota’s vehicles.

      144.    At a minimum, Toyota omitted material facts by not disclosing to

Plaintiff and the Class prior to their purchases or leases: (a) that when the driver

of a Class Vehicle uses the Bluetooth hands-free phone system to make or receive

a phone call, the person on the other end of the phone call will hear an echo of his

or her own words; and (b) the severity of the echo, so that consumers would




                                          59
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 62 of 68 PageID 62




understand that the echo defect prevents them from being able to carry on a

conversation.

      145.     Toyota’s omission of the Echo Defect constituted a failure to disclose

material facts that were known to it, or that, upon reasonable inquiry, would be

known to it.

      146.     Selling or leasing vehicles to Plaintiff and Class Members that contain

defective hands-free phone systems, while knowing of the defect but not disclosing

it prior to Plaintiff’s and Class Members’ purchases or leases, constitutes unfair

acts and/or an unfair practice in the conduct of trade or commerce.

      147.     Selling or leasing vehicles to Plaintiff and Class Members that contain

defective hands-free phone systems, while knowing of the defect but not disclosing

it prior to Plaintiff’s and Class Members’ purchases or leases, constitutes deceptive

acts and/or a deceptive practice in the conduct of trade or commerce.

      148.     As set forth above, Toyota engaged in, inter alia, the following unfair

and/or deceptive trade practices in transactions with Plaintiff and Class Members

in Florida which were intended to result in, and did result in, the sale of the Class

Vehicles:

               a.    Representing that the Class Vehicles have characteristics, uses,

                     and/or benefits that they do not have.

               b.    Representing that the Class Vehicles are of a particular

                     standard, quality, or grade when they are of another.




                                           60
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 63 of 68 PageID 63




             c.    Concealing, omitting, and/or suppressing material facts

                   regarding the Echo Defect for the Class Vehicles.

      149.   The deceptive trade practices described herein was likely to deceive a

reasonable consumer. A reasonable consumer would believe the Class Vehicle they

purchased or leased would have a properly-functioning hands-free dialing system.

      150.   Moreover, the practices and acts described herein were substantially

injurious, unethical, and unscrupulous, and/or they provided no countervailing

benefit to other consumers, and Plaintiff and Class Members could not reasonably

have avoided their injuries.

      151.   As a direct and proximate result of the unfair and/or deceptive trade

practices described herein, Plaintiff and the Class were damaged by paying for

vehicles with properly functioning hands-free phone systems without being told of

the Echo Defect by Toyota prior to their purchases or leases, but instead received

vehicles that have defective hands-free phone systems and are therefore worth a

lesser value. The market value of a vehicle as represented (a vehicle with a

properly-functioning hands-free phone system) exceeds the market value that

Plaintiff and Class Members actually received (a vehicle without a properly-

functioning hands-free phone system).

      152.   Moreover, Plaintiff and Class Members have been aggrieved by the

violations described herein, and are therefore entitled to declaratory relief

pursuant to § 501.211(1).




                                        61
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 64 of 68 PageID 64




      153.   Toyota continues to market, advertise, and sell the Class Vehicles in

the unfair manner described herein. As such, Plaintiff and Class Members are

entitled to injunctive relief enjoining Toyota from continuing to misrepresent the

Class Vehicles and otherwise engage in the unfair and/or deceptive conduct

described herein.

      154.   Plaintiff and Class Members also seek injunctive relief in the form of

a corrective advertising campaign and/or other corrective action such as the

installation of corrective hardware/software.

      WHEREFORE, Plaintiff and the Class pray for the relief requested in the

Prayer for Relief set forth below.

                        COUNT II: Unjust Enrichment

      155.   Plaintiff incorporates by reference the allegations contained in

paragraphs 1-139 and 143-151.

      156.   Plaintiff and the Class members conferred a monetary benefit on

Toyota when they paid for the Class Vehicles.

      157.   As set forth above, Toyota either knew or should have known that it

was selling or leasing vehicles with defective hands-free phone systems and that it

was therefore accepting money through Plaintiff’s and Class Members’ purchases

or leases of its vehicles that was in part for the defective hands-free phone systems.

Yet Toyota failed to inform Plaintiff and Class Members of the Echo Defect prior

to their purchases or leases.




                                         62
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 65 of 68 PageID 65




      158.      For Toyota to retain the benefit of Plaintiff’s and Class Members’

payments attributable to the defective hands-free phone systems is inequitable

under these circumstances.

      159.      Toyota’s acceptance and retention of these benefits under the

circumstances make it inequitable for Toyota to retain these benefits without

payment of the value to Plaintiff and the Class.

      160.      As a result, Toyota is unjustly enriched at the expense of Plaintiff and

the Class.

      161.      Under principles of equity and good conscience, Toyota should not be

permitted to retain the money belonging to Plaintiff and the Class that Toyota

wrongfully collected based on its practice of selling or leasing vehicles with

defective hands-free phone systems.

      162.      As a direct and proximate result of Toyota’s wrongful conduct,

Plaintiff and the Class have suffered an ascertainable loss of money by paying for

vehicles with properly functioning hands-free phone systems without being told of

the Echo Defect by Toyota prior to their purchases or leases, but instead received

vehicles that have defective hands-free phone systems that are therefore worth a

lesser value.

      163.      As a direct and proximate result of Toyota’s wrongful conduct and

unjust enrichment, Plaintiff and the Class are entitled to full disgorgement and/or

restitution of the amounts Toyota has retained as a result of the unlawful and/or

wrongful conduct alleged herein.


                                            63
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 66 of 68 PageID 66




      WHEREFORE, Plaintiff and the Class pray for the relief requested in the

Prayer for Relief set forth below.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class, seeks the

following relief:

             A.     certification of the Class pursuant Federal Rule 23;

             B.     appointing Plaintiff as the Class Representative and Plaintiff’s

                    attorneys as Class Counsel;

             C.     awarding Plaintiff and the Class compensatory damages, in an

                    amount to be proved at trial;

             D.     awarding Plaintiff and the Class injunctive relief as permitted

                    by law or equity, including, but not limited to, enjoining Toyota

                    from continuing the unlawful practices as set forth herein and

                    ordering Toyota to engage in a corrective advertising campaign,

                    requiring a corrective advertising campaign, and to take other

                    corrective action such as the installation of corrective

                    hardware/software;

             E.     awarding punitive damages for Plaintiff and the Class under the

                    Illinois Consumer Fraud and Deceptive Business Practices Act

                    in an amount to punish Toyota’s egregious conduct as set forth

                    above and to deter Toyota and others from engaging in similar

                    conduct;



                                         64
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 67 of 68 PageID 67




            F.     awarding pre-judgment and post-judgment interest;

            G.     awarding attorneys’ fees and costs; and

            H.     providing such further relief as may be just and proper.

                                JURY DEMAND
      Plaintiff demands a trial by jury on all claims so triable.

Dated: August 13, 2021

                                Respectfully submitted,


                                        /s/ Jake Phillips
                                   By: _______________________
                                       Jacob Phillips, Esq.
                                       Florida Bar No.: 120130
                                       Edmund A. Normand, Esq.
                                       Florida Bar No.: 0865590
                                       Amy L. Judkins, Esq.
                                       Florida Bar No.: 125046
                                       Normand PLLC
                                       3165 McCrory Pl., Ste. 175
                                       Orlando, FL 32803
                                       Tel: 407-603-6031
                                       Fax: 888-974-2175
                                       ean@normandpllc.com
                                       jacob.phillips@normandpllc.com
                                       ed@ednormand.com
                                       amy.judkins@normandpllc.com

                                       Mark C. Goldenberg*
                                       Thomas P. Rosenfeld*
                                       Kevin P. Green*
                                       Goldenberg Heller & Antognoli, P.C.
                                       2227 South State Route 157
                                       Edwardsville, IL 62025
                                       Tel: 618-656-5150
                                       mark@ghalaw.com
                                       tom@ghalaw.com
                                       kevin@ghalaw.com




                                         65
Case 3:21-cv-00781-MMH-PDB Document 1 Filed 08/13/21 Page 68 of 68 PageID 68




                                   Richard S. Cornfeld*
                                   Daniel S. Levy*
                                   Law Office of Richard S. Cornfeld, LLC
                                   1010 Market Street, Suite 1645
                                   St. Louis, Missouri 63101
                                   Tel: 314-241-5799
                                   Fax: 314-241-5788
                                   rcornfeld@cornfeldlegal.com
                                   dlevy@cornfeldlegal.com

                                   Mike Arias*
                                   Arias Sanguinetti Wang & Torrijos, LLP
                                   6701 Center Drive West, 14th Floor
                                   Los Angeles, CA
                                   Tel: 310- 844-9696
                                   Fax: 310-861-0168
                                   mike@aswtlawyers.com

                                   Attorneys for Plaintiff
                                   *pro hac vice to be filed




                                     66
